Exhibit 10.38






OFFICE LEASE



by and between


Mainstreet CV North 40, LLC, a Delaware limited liability company


(“Landlord”)


and


FlexShopper, LLC, a North Carolina limited liability company

 



 


(“Tenant”)


Dated as of
the date set forth below Landlord’s signature


 



 

 

 

OFFICE LEASE

 

THIS OFFICE LEASE (this “Lease”) is made as of January 29, 2019, by and between
Mainstreet CV North 40, LLC, a Delaware limited liability company (“Landlord”),
and FlexShopper, LLC, a North Carolina limited liability company (the “Tenant”).

 

LEASE OF PREMISES

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to all of the terms and conditions set forth herein, those certain premises (the
“Premises”) described in Item 3 of the Basic Lease Provisions and as shown in
the drawing attached hereto as Exhibit A-1. The Premises are located in the
Building described in Item 2 of the Basic Lease Provisions. The Building is
located on that certain land (the “Land”) more particularly described on Exhibit
A-2 attached hereto, which is also improved with landscaping, parking facilities
and other improvements, fixtures and common areas and appurtenances now or
hereafter placed, constructed or erected on the Land (sometimes hereinafter
referred to as the “Project”).

 

BASIC LEASE PROVISIONS

 

1. 

Tenant:



 

FlexShopper, LLC, a North Carolina limited liability company



 

2. 

Building Address:

 

 

901 Yamato Road



Boca Raton, Florida 33431



 

3. 

Description of Premises:



 

A total of 21,622 square feet of Rentable Area located on the 2nd floor of the
Building and commonly referred to as Suites 260.



 

 

Rentable Area:

 

 

21,622 square feet of Rentable Area. For purposes hereof, the measurement of the
Premises was calculated in accordance with the Standard Method of Measuring
Floor Area in Office Buildings, ANSI/BOMA Z65.1 – 1996.        

Building Size:



 

149,284 square feet of Rentable Area [subject to Paragraph 18(c)]



 

4. 

Tenant’s Proportionate Share:



 

14.48% (i.e. 21,622 square feet of Rentable Area / 149,284 square feet of
Rentable Area) [See Paragraphs 3 and 18(c)]



5. 

Base Rent:



 

(See Paragraph 2)



 

 

Months 1 to 12, inclusive:

 



Monthly Installment:



$378,385.001 (calculated on the basis of $17.50 per square foot of Rentable
Area/annum) 2



 

$31,532.083



 







 



1Subject to increase in the event Tenant elects to request the Additional Tenant
Allowance in accordance with Section 4(c).

2Plus applicable sales tax thereon and subject to the Abatement Period
(hereinafter defined).



3Id.





 



1

 



 



  Escalation The Base Rent for the Premises shall be increased by three percent
(3%) on each yearly anniversary of the Commencement Date throughout the Initial
Term         6.  Installment Payable Upon Execution: An amount equal to one (1)
month of Base Rent and Tenant’s Proportionate Share of Operating Expenses.      
7.  Security Deposit Payable Upon Execution: NONE.           8.  (a) Initial
Term: One hundred and eight (108) months, commencing on the Commencement Date
and ending at midnight on the day immediately preceding the 108th monthly
anniversary of the Commencement Date (See Paragraph 1(a)         (b) Renewal
Term One additional term of five (5) years pursuant to Paragraph1(d)       9. 
Commencement Date: The later of (i) July 1, 2019; or (ii) substantial completion
of all of the Tenant Improvements (as evidenced by the issuance of a temporary
or permanent certificate of occupancy for the Premises or its local equivalent
by the appropriate governmental authority, subject to punch-list items
identified in the written declaration attached hereto as Exhibit E.       10. 
Brokers (See Paragraph 19(k)):                 Landlord’s Broker: Avison Young –
Florida, LLC         Tenant’s Broker: The Easton Group

 



2

 



 

11.  Number of Parking Spaces: One hundred thirty (130) unreserved parking
spaces, on a “first come, first served” basis, in common with other occupants of
the Building, in the surface parking area serving the Building at no charge to
Tenant. At Tenant’s written election, up to two (2) of the parking spaces may be
converted to covered parking spaces for Tenant’s exclusive use at a cost of
$75.00 per space per month.       12.  Addresses for Notices:           To:
TENANT: To: LANDLORD:         Prior to occupancy of the Premises:          
FlexShopper, LLC Mainstreet CV North 40, LLC   2700 N. Military Trail, Suite 200
c/o Mainstreet Real Estate Services, Inc.   Boca Raton, FL 33431 2101 West
Commercial Boulevard, Suite 1200   Attn: H. Russell Heiser, Jr., CFO Fort
Lauderdale, Florida 33309         and With a copy to:         FlexShopper, LLC
Broad and Cassel   2700 N. Military Trail, Suite 200 Attn: James J. Wheeler,
Esq.   Boca Raton, FL 33431 1905 NW Corporate Boulevard, Suite 310   Attn: Peter
Lyons, Controller Boca Raton, Florida 33431         After occupancy of the
Premises to the same individuals listed above, but substitute the Premises
address.           With a copy to:           Greenberg & Strelitz, P.A.     2500
N. Military Trail, Suite 235 Boca Raton, FL 33431     Attn: Jeffrey L.
Greenberg, Esq.           or such other address as Tenant may designate in
writing.  

 



3

 



 

13.  Address for Payment of Rent: All payments payable under this Lease shall be
sent to Landlord at:           c/o Mainstreet Real Estate Services, Inc.    
2101 West Commercial Boulevard, Suite 1200     Fort Lauderdale, Florida 33309  
        or to such other address as Landlord may designate in writing.      
14.  Guarantor: None applicable       15.  Effective Date: Date of execution by
Landlord       16.  Tenant Allowances: Up to $540,550.00 ($25.00 per square foot
of Rentable Area of the Premises).       17.  The “State” is the state,
commonwealth, district or jurisdiction in which the Building is located. Florida



 

This Lease consists of the foregoing introductory paragraphs and Basic Lease
Provisions, the provisions of the Standard Lease Provisions (the “Standard Lease
Provisions”) (consisting of Paragraph 1 through Paragraph 26 which follow) and
Exhibits A-1,  A-2, B, C-1, C-2, D, E, and F, all of which are incorporated
herein by this reference. In the event of any conflict between the provisions of
the Basic Lease Provisions and the provisions of the Standard Lease Provisions,
the Standard Lease Provisions shall control.

 



4

 



 



EXECUTION VERSION



 

STANDARD LEASE PROVISIONS

 

1.  TERM

 

(a)  The Initial Term of this Lease and the Rent (defined below) shall commence
in accordance with Item 9 of the Basic Lease Provisions (the “Commencement
Date”). Unless earlier terminated in accordance with the provisions hereof, the
Initial Term of this Lease shall be the period shown in Item 9 of the Basic
Lease Provisions. As used herein, “Lease Term” shall mean the Initial Term
referred to in Item 9 of the Basic Lease Provisions, and the “Expiration Date”
shall mean the last day of the Initial Term, in each case, subject to any
extension of the Initial Term hereof exercised in accordance with the terms and
conditions expressly set forth herein. Unless Landlord is terminating this Lease
prior to the Expiration Date in accordance with the provisions hereof, Landlord
shall not be required to provide notice to Tenant of the Expiration Date. This
Lease shall be a binding contractual obligation effective upon execution hereof
by Landlord and Tenant, notwithstanding the later commencement of the Initial
Term of this Lease.

 

(b)  Keys to the Premises will be delivered to Tenant following Landlord’s
completion of the “Tenant Improvements,” as hereinafter defined in Paragraph
4(a). Tenant shall provide Landlord with copies of certificates of insurance
complying in all respects with the terms of this Lease for all insurance
required to be provided hereunder prior to entering any portion of the Premises.
Tenant agrees that Tenant’s entry into the Premises prior to the Commencement
Date shall be governed by and subject to all terms, covenants, conditions and
obligations of this Lease during the period between the date possession is
delivered and the Commencement Date, other than the payment of Rent until the
Commencement Date. If the Commencement Date is delayed or otherwise does not
occur on the Estimated Commencement Date, set forth in Item 9 of the Basic Lease
Provisions, this Lease shall not be void or voidable, nor shall Landlord be
liable to Tenant for any loss or damage resulting therefrom.

 

(c)  Upon Substantial Completion of the Tenant Improvements to the entire
Premises by Tenant, Landlord shall prepare and deliver to Tenant, Tenant’s
Commencement Letter in the form of Exhibit E attached hereto (the “Commencement
Letter”) which Tenant shall acknowledge by executing a copy and returning it to
Landlord. If Tenant fails to sign and return the Commencement Letter to Landlord
within ten (10) days of its receipt from Landlord, the Commencement Letter as
sent by Landlord shall be deemed to have correctly set forth the Commencement
Date and the other matters addressed in the Commencement Letter. Failure of
Landlord to send the Commencement Letter shall have no effect on the
Commencement Date.

 

(d)  Renewal. Provided that no event of default exists under this Lease at the
time of delivery of a Renewal Notice or at the commencement of the Renewal Term,
as such terms are hereinafter defined, Tenant shall have the option to extend
(each an “Extension Option”) the Initial Term for one (1) additional term of
five (5) years (“Renewal Term”) which shall commence as of the date immediately
following the expiration of the Initial Term, subject to the covenants and
conditions of this subparagraph (1)(d).

 



5

 



 

(i)  Tenant shall give Landlord written notice (a “Renewal Notice”) of (a)
Tenant’s election to exercise its Extension Option with respect to the Renewal
Term no later than nine (9) months prior to the expiration of the Initial Term;
provided that Tenant’s failure to give a Renewal Notice by such time and within
such period, whether due to Tenant’s oversight or failure to cure any existing
defaults after notice and applicable grace periods, if any, or otherwise, shall
render this Extension Option null and void. Within thirty (30) days of receipt
of the Renewal Notice, Landlord shall advise Tenant in writing of the new Base
Rent for the Renewal Term, determined in accordance with subparagraph
(1)(d)(iii) below.

 

(ii)   Tenant shall be deemed to have accepted the Premises in its “AS-IS”
condition as of the commencement of the Renewal Term, as applicable, subject to
any other repair and maintenance obligations of Landlord under this Lease.

 

(iii)   The covenants and conditions of this Lease in force during the Initial
Term, as the same may be modified from time to time, shall continue to be in
effect during the Renewal Term, except the “Base Rent” for the Renewal Term
shall be equal to the “Fair Market Rental Value” (hereinafter defined) as
determined by Landlord. As used herein, “Fair Market Rental Value” shall mean
the then prevailing renewal market rental rate for comparable space in
comparable buildings in the Yamato corridor submarket of Boca Raton, Florida
area taking into account, among other considerations, (i) the quality, size, and
location of the Building and the Premises, (ii) the lease term, (iii) the
creditworthiness of Tenant, and (iv) the extent of services provided to the
Premises; (v) market inducements, such as rental concessions, and other
inducements given to renewing tenants in the submarket.

 

Within thirty (30) days after receipt of a Renewal Notice, Landlord shall advise
Tenant of the applicable Fair Market Rental Value for Base Rent during the
Renewal Term. Tenant, within fifteen (15) days after the date that Landlord
advises Tenant of the applicable Base Rent during the Renewal Term, shall
either: (a) give Landlord a final binding notice (“Binding Notice”) of Tenant’s
exercise of its option at the Landlord’s stated Fair Market Rental Value for
Base Rent; or (b) if Tenant disagrees with Landlord’s determination of the Fair
Market Rental Value, provide Landlord with notice of rejection (the “Rejection
Notice”). If Tenant fails to provide Landlord with either a Binding Notice or
Rejection Notice within the fifteen (15) day period, then Tenant’s Renewal Term,
at Landlord’s option, shall be deemed null and void and of no further force and
effect. If Tenant provides Landlord with a Binding Notice, Landlord and Tenant
shall promptly enter into an amendment to this Lease to incorporate the terms of
the Renewal Terms, as provided herein.

 

In the event that Tenant provides Landlord with a Rejection Notice and Landlord
and Tenant are unable to agree upon the Fair Market Rental Value for Base Rent
during the Renewal Term within fifteen (15) days from the date of Tenant’s
Rejection Notice, both Landlord and Tenant shall then, within five (5) days of
the end of said fifteen (15) day period, (i) submit to each other their
respective determinations of Fair Market Rental Value and (ii) each shall
appoint an arbitrator who must be an independent licensed appraiser, a Member of
the Appraisal Institute and has no less than ten (10) years of experience in the
commercial real estate market in which the Premises is located; and notify the
other of such appointment. If either Landlord or Tenant fails to timely appoint
an arbitrator, the arbitrator selected shall select the second (2nd) arbitrator,
who shall be impartial, within five (5) days after such party’s failure to
appoint. The two arbitrators shall, within fifteen (15) days of their
appointment, select from the two determinations originally submitted by Landlord
and Tenant the one that is closer to the Fair Market Rental Value as determined
by the arbitrators, and said selection shall thereafter be deemed the Fair
Market Rental Value. If the two arbitrators so appointed fail to agree as to
which of the determinations submitted by Landlord and Tenant is the closest to
the actual Fair Market Rental Value within thirty (30) days of their
appointment, the two arbitrators shall appoint a third (3rd) arbitrator within
five (5) days after the failure of the initial arbitrators to agree on a Fair
Market Rental Value, to decide upon which of the two determinations submitted is
the closest to the actual Fair Market Rental Value. The arbitrators shall not be
permitted to choose any results other than the determination presented by either
Landlord or Tenant. The fees and expenses of any arbitration shall be borne by
the losing party. The arbitrators’ determination shall be final and binding on
the parties.

 



6

 



 

(iv)  The Extension Option shall not be transferable by Tenant, except in
conjunction with a permissible assignment of Tenant’s interest in the Lease in
accordance with the applicable provisions hereof.

 

2.  BASE RENT AND SECURITY DEPOSIT

 

(a)  Commencing on the Commencement Date, Tenant agrees to pay during each month
of the Lease Term as Base Rent (“Base Rent”) for the Premises the sums shown for
such periods in Item 5 of the Basic Lease Provisions, subject to increase in the
event that Tenant requests the Additional Tenant Allowance in accordance with
Section 4(c) hereof.

 

Notwithstanding anything to the contrary, Landlord will abate Base Rent for the
1st six (6) months (collectively, the “Abatement Period”) immediately following
the Commencement Date. In the event the Lease is terminated because of a Tenant
event of default prior to the expiration of the Term, Tenant shall immediately
pay to Landlord the then unamortized portion of the Base Rent abated during the
Abatement Period. Tenant shall pay Additional Rent during the Abatement Period.

 

(b)  Except as expressly provided to the contrary herein, Base Rent shall be
payable in consecutive monthly installments, in advance, without demand,
deduction or offset, commencing on the Commencement Date and continuing on the
first day of each calendar month thereafter until the expiration of the Lease
Term. The first full monthly installment of Base Rent and Tenant’s Proportionate
Share of Operating Expenses shall be payable upon Tenant’s execution of this
Lease and shall be applied to Base Rent and Tenant’s Proportionate Share of
Operating Expenses plus sales tax thereon due for the month commencing on the
Commencement Date. The obligation of Tenant to pay Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations. If the Commencement Date is a day other than the first day of a
calendar month, or the Lease Term expires on a day other than the last day of a
calendar month, then the Rent for such partial month shall be calculated on a
per diem basis. In the event Landlord delivers possession of the Premises to
Tenant prior to the Commencement Date, Tenant agrees it shall be bound by and
subject to all terms, covenants, conditions and obligations of this Lease during
the period between the date possession is delivered and the Commencement Date,
other than the payment of Base Rent, in the same manner as if delivery had
occurred on the Commencement Date.

 



7

 



 

(c)  Security Deposit. Not applicable.

 

(d)  Base Rent shall be paid to Landlord absolutely net of all Operating
Expenses. The provisions for payment of Operating Expenses by means of periodic
payment of Tenant’s Proportionate Share of estimated Operating Expenses and the
year end adjustment of such payments are intended to pass on to Tenant and
reimburse Landlord for Tenant’s Proportionate Share of all costs and expenses of
the nature described in Paragraph 3 of this Lease.

 

3.  ADDITIONAL RENT

 

(a)  Commencing on the Commencement Date Tenant shall pay to Landlord each month
as additional rent (“Additional Rent”) an amount equal to Tenant’s Proportionate
Share (defined below) of Operating Expenses (defined below), plus applicable
sales tax.

 

(b)  “Tenant’s Proportionate Share” is, subject to the provisions of Paragraph
18(c), the percentage number described in Item 4 of the Basic Lease Provisions.
Tenant’s Proportionate Share represents, subject to the provisions of Paragraph
18(c), a fraction, the numerator of which is the number of square feet of
Rentable Area in the Premises and the denominator of which is the number of
square feet of Rentable Area in the Building, as determined and adjusted by
Landlord pursuant to Paragraph 18(c).

 

(c)  “Operating Expenses” means all costs, expenses and obligations incurred or
payable by Landlord in connection with the operation, ownership, management,
repair or maintenance of the Building, the Common Areas of the Building, and the
Common Areas of the Project allocated by Landlord to the Building during or
allocable to the Lease Term, including without limitation, the following:

 

(i)  Any form of assessment, license fee, license tax, business license fee,
levy, charge, improvement bond, tax, gross receipts tax, excise tax, water and
sewer rents and charges, utilities and communications taxes and charges or
similar or dissimilar imposition imposed by any authority having the direct
power to tax, including any city, county, state or federal government, or any
school, agricultural, lighting, drainage or other improvement or special
assessment district thereof, or any other governmental charge, general and
special, ordinary and extraordinary, foreseen and unforeseen, which may be
assessed against any legal or equitable interest of Landlord in the Premises,
Building and Common Areas of the Building and the Project (collectively,
“Taxes”). Landlord shall pay all Taxes so as to obtain all maximum allowable
discounts, if any, and any amount for which the Tenant is liable under this
Lease shall be based on the maximum allowable discount for payment of such
Taxes, regardless of whether Landlord paid such Taxes on a timely basis to
receive such maximum allowable discount. Notwithstanding anything to the
contrary, Taxes shall not include any inheritance taxes, gift taxes, transfer
taxes, franchise taxes, income taxes, profit taxes, capital levies and excise
taxes except as set forth in Paragraph 3(f), or gross receipts taxes (as opposed
to a sales tax on rent received). Taxes shall also include, without limitation,
reasonable attorneys’ fees incurred in attempting to protest, reduce or minimize
Taxes.

 



8

 



 

(ii)   The cost of services and utilities (including taxes and other charges
incurred in connection therewith) provided to the Premises, the Building or the
Project, including, without limitation, water, power, gas, sewer, waste
disposal, telephone and cable television facilities, fuel, supplies, equipment,
tools, materials, service contracts, janitorial services, waste and refuse
disposal, window cleaning, maintenance and repair of sidewalks and Building
exterior and services areas, gardening and landscaping; insurance, including,
but not limited to, public liability, fire, property damage, wind, hurricane,
terrorism, flood, rental loss, rent continuation, boiler machinery, business
interruption, contractual indemnification and All Risk or Causes of
Loss - Special Form coverage insurance for up to the full replacement cost of
the Project and such other insurance as is customarily carried by operators of
other similar class office buildings in the city in which the Project is
located, to the extent carried by Landlord in its discretion, and the deductible
portion of any insured loss otherwise covered by such insurance; except for
executive’s compensation above the grade of building or project manager, the
cost of compensation, including employment, welfare and social security taxes,
paid vacation days, disability, pension, medical and other fringe benefits of
all persons (including independent contractors) who perform services connected
with the operation, maintenance, repair or replacement of the Project; any
association assessments, costs, dues and/or expenses relating to the Project;
personal property taxes on and maintenance and repair of equipment and other
personal property used in connection with the operation, maintenance or repair
of the Project; repair and replacement of window coverings provided by Landlord
in the premises of tenants in the Project; such reasonable auditors’ fees and
legal fees as are incurred in connection with the operation, maintenance or
repair of the Project except as specifically excluded in the following
paragraph; administration fees; a property management fee (which fee may be
imputed if Landlord has internalized management or otherwise acts as its own
property manager provided however, such charges shall not include any costs
associated with executive’s salaries above the grade of building manager); the
maintenance of any easements leases benefiting the Project, a reasonable
allowance for depreciation of personal property used in the operation,
maintenance or repair of the Project; except as excluded in the paragraph below,
license, permit and inspection fees; all costs and expenses required by any
governmental or quasi-governmental authority or by applicable law, for any
reason, including capital improvements (required in order to comply with Laws
enacted after the Effective Date), whether capitalized or not, and the cost of
any capital improvements made to the Project by Landlord that improve
life-safety systems or reduce operating expenses and the costs to replace items
which Landlord would be obligated to maintain under the Lease (such costs to be
amortized on a straight line basis over the usable life of the item; the cost of
air conditioning, heating, ventilating, plumbing, elevator maintenance and
repair (to include the replacement of components) and other mechanical and
electrical systems repair and maintenance (including repair and maintenance of
life safety components of any back-up generator); sign maintenance; and Common
Areas (defined below) repair, resurfacing, operation and maintenance; the
reasonable cost for temporary lobby displays and events commensurate with the
operation of a similar class building, and the cost of providing security
services, if any, deemed appropriate by Landlord.

 

The following items shall be excluded from Operating Expenses:

 

(A)  any ground lease rental;

 

(B)   leasing commissions, rent concessions to tenants, attorneys’ fees, costs
and disbursements and other expenses incurred in connection with leasing,
renovating or improving vacant space in the Building or Project for tenants or
prospective tenants of the Building or Project;

 



9

 



 

(C)   costs (including permit, license and inspection fees) incurred in
renovating or otherwise improving or decorating, painting or redecorating space
for tenants or vacant space in the Building or Project;

 

(D)  Landlord’s costs of any services provided to tenants for which Landlord is
entitled to be reimbursed by such tenants as an additional charge or rental over
and above the Base Rent and Operating Expenses payable under the lease with such
tenant or other occupant;

 

(E)   any depreciation or amortization of the Premises, Building or Project
except as expressly permitted herein;

 

(F)   costs incurred due to a violation of Law (defined below) by Landlord
relating to the Building or Project;

 

(G)  interest on debt or amortization payments on any mortgages or deeds of
trust or any other debt for borrowed money;

 

(H)  all items and services for which Tenant or other tenants reimburse Landlord
outside of Operating Expenses;

 

(I)   repairs or other work occasioned by fire, windstorm or other work paid for
through insurance or condemnation proceeds (excluding any deductible);

 

(J)   legal expenses incurred for (i) negotiating lease terms for prospective
tenants, (ii) negotiating termination or extension of leases with existing
tenants, (iii) proceedings against any other specific tenant relating solely to
the collection of rent or other sums due to Landlord from such tenant, or (iv)
the development and/or construction of the Building or Project;

 

(K)  interest or other penalties for the late payment of any Taxes;

 

(L)   expenses in connection with services or other benefits that are not
offered to Tenant;

 

(M)   costs incurred by Landlord due to the violation by Landlord or any tenant
of the terms and conditions of any lease of space in the Building or Project;

 

(N)  cost of items considered capital repairs, replacements, improvements, and
equipment under generally accepted accounting principles (“capital items”);
except for those capital items specifically permitted in Paragraph 3(c)(ii);

 

(O)  costs incurred by Landlord for repair of damage to the Building and
Project, to the extent that Landlord is reimbursed by insurance proceeds, and
costs of all capital improvements, regardless of whether such repairs are
covered by insurance;

 

(P)   costs, (including all attorneys’ fees, and costs of settlement, judgments,
and payments) arising from claims, disputes, or potential disputes in connection
with potential or actual claims litigation or arbitrations pertaining to this
Lease or another lease with a tenant of the Building; and

 



10

 



 

(Q)  repairs resulting from any defect in the original design or construction of
the Building and Project.

 

(d)  Operating Expenses for any calendar year during which actual occupancy of
the Project is less than one hundred percent (100%) of the Rentable Area of the
Project shall be appropriately adjusted to reflect one hundred percent (100%)
occupancy of the existing Rentable Area of the Project during such period. In
determining Operating Expenses, if any services or utilities are separately
charged to tenants of the Project or others, Operating Expenses shall be
adjusted by Landlord to reflect the amount of expense which would have been
incurred for such services or utilities on a full-time basis for normal Project
operating hours. In the event (i) the Commencement Date shall be a date other
than January 1, (ii) the date fixed for the expiration of the Lease Term shall
be a date other than December 31, (iii) of any early termination of this Lease,
or (iv) of any increase or decrease in the size of the Premises, then in each
such event, an appropriate adjustment in the application of this Paragraph 3
shall, subject to the provisions of this Lease, be made to reflect such event on
a basis determined by Landlord to be consistent with the principles underlying
the provisions of this Paragraph 3. In addition, Landlord shall have the right,
from time to time, to equitably allocate and prorate some or all of the
Operating Expenses among different tenants and/or different buildings of the
Project and/or on a building-by-building basis (the “Cost Pools”). Such Cost
Pools may include, without limitation, the office space tenants and retail space
tenants of the buildings in the Project.

 

(e)  Within a reasonable period after the commencement of each calendar year of
the Lease Term following the Commencement Date, Landlord shall give to Tenant a
written estimate of Tenant’s Proportionate Share of the Operating Expenses for
the Building and the Common Areas of the Building and Project for the then
current year. Tenant shall pay such estimated amount to Landlord in equal
monthly installments, in advance on the first day of each month. Within a
reasonable period after the end of each calendar year, Landlord shall furnish
Tenant a statement indicating in reasonable detail the Operating Expenses for
such period, and the parties shall, within thirty (30) days thereafter, make any
payment or allowance necessary to adjust Tenant’s estimated payments to Tenant’s
actual share of such Operating Expenses as indicated by such annual statement.
Any amount due Tenant shall be credited against installments next becoming due
under this Paragraph 3(e) or refunded to Tenant, if no further sums are due from
Tenant.

 

(f)   All capital levies or other taxes assessed or imposed on Landlord upon the
rents payable to Landlord under this Lease and any excise, transaction, sales or
privilege tax, assessment, levy or charge measured by or based, in whole or in
part, upon such rents from the Premises and/or the Project or any portion
thereof shall be paid by Tenant to Landlord monthly in estimated installments or
upon demand, at the option of Landlord, as additional rent to be allocated to
monthly Operating Expenses.

 

(g)  Tenant shall pay before delinquency, all taxes and assessments (i) levied
against any personal property, Alterations, tenant improvements or trade
fixtures of Tenant in or about the Premises, (ii) based upon this Lease or any
document to which Tenant is a party creating or transferring an interest in this
Lease or an estate in all or any portion of the Premises, and (iii) levied for
any business, professional, or occupational license fees. If any such taxes or
assessments are levied against Landlord or Landlord’s property or if the
assessed value of the Project is increased by the inclusion therein of a value
placed upon such personal property or trade fixtures, Tenant shall upon demand
reimburse Landlord for the taxes and assessments so levied against Landlord, or
such taxes, levies and assessments resulting from such increase in assessed
value. To the extent that any such taxes are not separately assessed or billed
to Tenant, Tenant shall pay the amount thereof as invoiced to Tenant by
Landlord.

 



11

 



 

(h)  Any delay or failure of Landlord in (i) delivering any estimate or
statement described in this Paragraph 3 or (ii) computing or billing Tenant’s
Proportionate Share of Operating Expenses shall not constitute a waiver of its
right to require an increase in Rent, or in any way impair the continuing
obligations of Tenant under this Paragraph 3. In the event of any dispute as to
any Additional Rent due under this Paragraph 3, Tenant, an officer of Tenant or
Tenant’s certified public accountant (but (a) in no event shall Tenant hire or
employ an accounting firm or any other person to audit Landlord as set forth
under this Paragraph who is compensated or paid for such audit on a contingency
basis; and (b) in the event Tenant hires or employs an independent party to
perform such audit, Tenant shall provide Landlord with a copy of the engagement
letter) shall have the right after reasonable notice and at reasonable times to
inspect Landlord’s accounting records at Landlord’s accounting office. If, after
such inspection, Tenant still disputes such Additional Rent, upon Tenant’s
written request therefor, a certification as to the proper amount of Operating
Expenses and the amount due to or payable by Tenant shall be made by an
independent certified public accountant mutually agreed to by Landlord and
Tenant. If Landlord and Tenant cannot mutually agree to an independent certified
public accountant, then the parties agree that Landlord shall choose an
independent certified public accountant to conduct the certification as to the
proper amount of Tenant’s Proportionate Share of Operating Expenses due by
Tenant for the period in question; provided, however, such certified public
accountant shall not be the accountant who conducted Landlord’s initial
calculation of Operating Expenses to which Tenant is now objecting. Such
certification shall be final and conclusive as to all parties. If the
certification reflects that Tenant has overpaid Tenant’s Proportionate Share of
Operating Expenses for the period in question, then Landlord shall credit such
excess to Tenant’s next payment of Operating Expenses or, at the request of
Tenant, promptly refund such excess to Tenant and conversely, if Tenant has
underpaid Tenant’s Proportionate Share of Operating Expenses, Tenant shall
promptly pay such additional Operating Expenses to Landlord. Tenant agrees to
pay the cost of such certification and the investigation with respect thereto
and no adjustments in Tenant’s favor shall be made unless it is determined that
Landlord’s original statement was in error in Landlord’s favor by more than
eight percent (8%). Tenant waives the right to dispute any matter relating to
the calculation of Operating Expenses or Additional Rent under this Paragraph 3
if any claim or dispute is not asserted in writing to Landlord within ninety
(90) days after delivery to Tenant of the original billing statement with
respect thereto. Notwithstanding the foregoing, Tenant shall maintain strict
confidentiality of all of Landlord’s accounting records and shall not disclose
the same to any other person or entity except for (a) Tenant’s professional
advisory representatives (such as Tenant’s employees, accountants, advisors,
attorneys and consultants) with a need to know such accounting information, who
agree to similarly maintain the confidentiality of such financial information,
or (b) disclosure in any action based upon this Agreement; or (c) disclosure
pursuant to court order or compulsory process.

 



12

 



 

(i)  Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant’s Proportionate Share of
Operating Expenses for the year in which this Lease terminates, Tenant shall
within thirty (30) days pay any increase due over the estimated Operating
Expenses paid, and conversely, any overpayment made by Tenant shall be promptly
refunded to Tenant by Landlord, subject to offset for any amounts due to
Landlord from Tenant under this Lease.

 

(j)  The Base Rent, Additional Rent, late fees, and other amounts required to be
paid by Tenant to Landlord hereunder are sometimes collectively referred to as,
and shall constitute, “Rent.”

 

(k)  Further notwithstanding the foregoing, Tenant’s share of Operating
Expenses, other than Taxes, insurance, government mandated costs (such as
increases in minimum wages), and utilities and cost of casualty not covered by
insurance (collectively, the “Non-Controllable Expenses”), shall not be
increased during any calendar year by more than a maximum of five percent (5%)
of such expenses for the preceding calendar year, calculated on a cumulative and
compounding basis (i.e., Landlord may carry forward unused increases in
Operating Expenses).  This cap shall not apply to the Non-Controllable Expenses.

 

4.  IMPROVEMENTS AND ALTERATIONS

 

(a)  Landlord shall improve the Premises using standard Building materials equal
to or of better quality than those materials currently used in the Premises and
finishes in accordance with a space plan being prepared by Treieschmann Dumala
Architectural Group (the “Architect”), a draft of which is dated October 17,
2018 (the “Space Plan”), and attached hereto as Exhibit “B.” Within ten (10)
days from the date hereof, Tenant shall submit an updated Space Plan for
Landlord’s review and approval, provided however, Tenant shall have no right to
request any changes to the Space Plan that would materially alter the exterior
appearance or basic nature of the Building or the Building systems.  Landlord
shall have three (3) business days after receipt of the updated Space Plan to
review and to give Tenant written notice of Landlord’s approval of the updated
Space Plan or its requested changes thereto. If Landlord requests any changes to
the updated Space Plan, then Tenant shall make those changes and re-submit
within three (3) business days thereof the further revised Space Plan to
Landlord for approval.  Landlord and Tenant shall continue such process until
Tenant addresses Landlord’s comments and Landlord issues written approval of the
Space Plan (the “Final Space Plan”).  Within fifteen (15) days after the date of
the Final Space Plan, Tenant shall cause the Architect to prepare and submit
construction drawings to Landlord for approval based on the Final Space Plan and
in accordance with the same procedure set forth above. Landlord shall not be
required to install any partition or improvements which are not in conformity
with the Final Space Plan. The improvements referenced in this Paragraph shall
be referred to as the “Tenant Improvements.” Notwithstanding any provision in
this Lease to the contrary, the Tenant Improvements shall be completed in a good
and workmanlike manner and shall comply with all laws. In addition to (and not
in lieu of) Landlord’s obligations under this Lease, Landlord shall cause the
general contractor performing the Tenant Improvements to provide a warranty in
favor of Tenant against defects in workmanship and materials for a period of
twelve (12) months after the Commencement Date. If Tenant notifies Landlord of
any such defects within such twelve (12) month period, then Landlord will cause
to be repaired, the defects as soon as practicable and shall use commercially
reasonable efforts to repair the defects with minimal disruption and
interference to Tenant’s use of the Premises. At any time after the expiration
such twelve (12) month period, Landlord will promptly, upon written request of
Tenant, assign to Tenant (to the extent assignable, available and without
warranty or representation by Landlord) all rights which Landlord may have under
the contract for the construction of the Tenant Improvements against the
contractor respecting defects in workmanship and materials.

 



13

 



 

(b)  Except as expressly provided herein and described in the Space Plan,
Landlord shall not be responsible for any other renovation, construction or
installation of any improvements relating to the Premises. Tenant acknowledges
that Landlord has not made any representations or warranties with respect to the
condition of the Premises and neither Landlord nor any assignee of Landlord
shall be liable for any latent defect therein. The taking of possession of the
Premises by Tenant shall be conclusive evidence that the Premises were in good
and satisfactory condition at the time such possession was taken. Landlord,
through its designated contractor (the “Contractor”), will perform and complete
the Tenant Improvements as described in the Space Plan. All costs related to
change-orders, alterations and additions to the Space Plan requested by Tenant
and approved by Landlord which increase the cost of the Tenant Improvements
above the Tenant Allowance shall be borne by Tenant. All work will be scheduled
by Landlord in such a manner as to not inconvenience other tenants in the
Building. Landlord and its Contractor assume no liability for Tenant’s
equipment, furniture or other personal property located at the Premises during
the construction of the Tenant Improvements and Tenant shall hold Landlord, its
contractors and their respective agents and employees (“Landlord’s Indemnified
Parties”) harmless and indemnify same from and against any damage or injury
relating to Tenant’s equipment, furniture or personal property left in the
Premises during the construction of the Tenant Improvements. Tenant hereby
acknowledges that Tenant shall be solely responsible for the installation and
any other associated costs relating to the use of low voltage wiring, card
readers and telephone cabling in the Premises.

 

(c)  Tenant Improvement Allowance.  Landlord shall contribute an improvement
allowance not to exceed the product of the Rentable Area of the Premises (21,622
rentable square feet of Rentable Area) and $25.00 (i.e. $540,550.00) (the
“Tenant Allowance”) toward payment for the “hard costs” of the Tenant
Improvements, Consultant Fee, and FF&E Costs, subject to the conditions and
limitations set forth herein.  If the Tenant Allowance is inadequate to pay for
the sum total of the “hard costs” for the Tenant Improvements, Consultant Fee,
and FF&E Costs, then within five (5) days after the date of the Final Space
Plan, Tenant may elect upon delivery of written notice to Landlord to request
that Landlord increase the Tenant Allowance by the lesser of (i) the difference
between the amount of the Tenant Allowance and the sum total amount of the “hard
costs” of the Tenant Improvements, Consultant Fee, and FF&E Costs; or (ii) $5.00
per square foot of Rentable Area in the Premises (the “Additional Tenant
Allowance”). In no event shall the Additional Tenant Allowance exceed
$108,110.00. Each Monthly Installment of Base Rent for the Premises over the
Initial Term shall be increased by an amount calculated based upon the amortized
Additional Tenant Allowance4 over a period of 102 months, together with eight
percent (8%) interest per annum. Landlord shall update Section 5 of the Basic
Lease Provisions prior to the Commencement Date to account for the Additional
Tenant Allowance (if applicable). The Tenant Allowance plus the Additional
Tenant Allowance, if any, shall be collectively referred to as the “Maximum
Tenant Allowance” which shall not exceed $648,660.00s. As used herein, the
phrase “hard costs” means all costs and expenses incurred by Landlord in
connection with the construction and design of the Tenant Improvements,
including, without limitation, amounts paid to the Architect (including,
permitting expeditor fees incurred by Landlord in connection with the Tenant
Improvements), engineers, contractors, subcontractors and material suppliers. 
Except as otherwise provided below, the Maximum Tenant Allowance may not be
applied to any other costs such as, but not limited to, the cost of Tenant’s
trade fixtures, equipment, moving expenses, low voltage wiring, card readers and
cabling.  Tenant hereby acknowledges that all Tenant Improvements paid for using
any portion of the Maximum Tenant Allowance shall be the sole property of
Landlord from the date of construction or installation in the Premises and shall
remain in the Premises following the expiration of the Lease.  Notwithstanding
anything to the contrary, Tenant may elect to apply a portion of the unused
Maximum Tenant Allowance against the cost and expense of (i) the fees paid to J.
Kelly Advisors, Inc., as the Tenant’s designated relocation consultant
(“Consultant Fee”) engaged by Tenant to supervise its relocation into the
Premises from Tenant’s current office location; and (ii) the purchase or
installation of Tenant’s equipment including, but not limited to, demountable
partitions, furniture, and low voltage wiring (collectively, the “FF&E Costs”),
provided that the Consultant Fee and FF&E Costs do not exceed an aggregate of
twenty-five percent (25%) of the Maximum Tenant Allowance5 (to the extent funds
are available and have not been exhausted in connection with the construction of
the Tenant Improvements), Landlord shall then reimburse Tenant for Consultant
Fees and FF&E Costs from the Maximum Tenant Allowance (subject to the
limitations set forth herein6) within thirty (30) days after the substantial
completion of the Tenant Improvements and Tenant’s delivery to Landlord true
copies of final contractor’s affidavit and waivers of lien in accordance with
Florida Construction Lien Law (F.S. 713) for work performed and all paid
receipts, bills, invoices and supporting information concerning payment for the
Consultant Fee, and FF&E Costs that Landlord may reasonably request.

 



(d)  Tenant shall be solely responsible for all costs associated with completing
the Tenant Improvements over and above the Maximum Tenant Allowance. If the cost
to construct and install the Tenant Improvements will exceed the Maximum Tenant
Allowance, Tenant shall deliver to Landlord, within ten (10) days following
Landlord’s written request, an amount equal to one-half (1/2) of such excess. 
Within thirty (30) days following substantial completion of the Tenant
Improvements, Tenant shall pay to Landlord the remaining balance of any costs in
excess of the Maximum Tenant Allowance.  Tenant’s failure to deliver the
payments required in this paragraph shall entitle Landlord to stop the
construction and installation of the Tenant Improvements until such payment is
received, and any resulting delay shall constitute a Tenant Delay (as
hereinafter defined) hereunder.  In addition, all delinquent payments required
in this sub-section shall accrue interest at 15% per annum.  The Maximum Tenant
Allowance or portion thereof must be utilized not later than six (6) months
after Commencement Date (the “Allowance Period”). If the Maximum Tenant
Allowance exceeds the total of the hard costs incurred for the Tenant
Improvements, Consultant Fee, and FF&E Costs, then (i) Tenant may elect during
the period of time between the Commencement Date and the expiration of the
Allowance Period to apply such excess as a credit against Base Rent immediately
following the expiration of the Abatement Period as it becomes due (until
exhausted in full), provided that such credit shall in no event exceed the
product of the Rentable Area of the Premises (21,622 rentable square feet of
Rentable Area) and $5.00 (i.e. $108,110.00, the “Credit Cap”); and (ii) any
unused portion of the Maximum Tenant Allowance that exceeds the Credit Cap shall
be the property of Landlord, it being agreed that Tenant shall not be entitled
to any credit, offset, abatement or payment with respect thereto. In addition,
if any portion of the Maximum Tenant Allowance remains unused by Tenant prior to
the expiration of the Allowance Period, then, upon the expiration of the
Allowance Period, such unused portion of the Maximum Tenant Allowance shall be
the property of Landlord, it being agreed that Tenant shall not be entitled to
any credit, offset, abatement or payment with respect thereto.



 





 



4Escalation shall not apply to any portion of Base Rent attributable to the
amortized Additional Tenant Allowance.







5Not to exceed $162,165.00

6Id.



 



14

 



 

(e)  Tenant shall request in writing Landlord’s approval to any changes to the
Final Space Plan or corresponding construction documents at any time (each, a
“Change Order”, and collectively, “Change Orders”), provided such Change Order
is accompanied by a copy of the revised Final Plans (incorporating the Change
Order) and description of the impact on cost and schedule resulting from said
Change Order (the “Change Order Memorandum of Agreement”). Approval of Change
Orders shall be subject to the process set forth in Section 4(a) above. At
Landlord’s option, Tenant shall pay to Landlord (or Landlord’s designee), within
ten (10) days following Landlord’s request, any increase in the cost to
construct the Tenant Improvements resulting from the Change Order, as set forth
in the Change Order Memorandum of Agreement.

 

(f)   Should a “Tenant Delay” or “Force Majeure Delay” occur, or if the Tenant
Improvements have not been substantially completed by the Commencement Date due
to any act, omission or default by Tenant, or anyone acting under or for Tenant,
or due to any cause other than Landlord’s default, Landlord shall have no
liability therefor, and the obligations of this Lease (including, without
limitation, the obligation to pay Rent) shall nonetheless commence as of the
date upon which the Commencement Date would have occurred but for such Tenant
Delay, act, omission or default. If the Premises are not substantially completed
due to a delay, act, omission or default by Landlord, then as Tenant’s sole
remedy for the delay in Tenant’s occupancy of the Premises, the Commencement
Date shall be delayed, and the Rent shall not commence, until the earlier of the
date of actual occupancy by Tenant or the date on which the Tenant Improvements
which Landlord has agreed to construct are substantially completed

 

(g)  For the purposes hereof, the following terms shall have the following
meanings:

 

(i)  “Tenant Delay” shall mean any actual delay in the Commencement Date caused
as a result of: (i) Change Orders, change by Tenant in the Final Space Plan or
Tenant’s failure to timely deliver the updated Space Plan and construction
documents in compliance with Section 4(a) above; (ii) failure by Tenant to fully
incorporate and address Landlord’s comments (if any) to the updated Space Plan
and deliver the Final Space Plan to Landlord on or before February 15, 2019;
(iii) the inability of Landlord to substantially complete the Tenant
Improvements solely because of Landlord’s inability to purchase any so called
long-lead items required pursuant to the Space Plan; (iv) Tenant or any of its
employees (or duly authorized contractors) interfering with completion of the
Tenant Improvements; (v) Tenant’s failure to respond to a request in writing by
Landlord for information about the Tenant Improvements within five (5) business
days after Landlord delivers such written request to Tenant; and (vi) any work
performed or to be performed by Tenant or its duly authorized contractors.

 



15

 



 

(ii)   “Force Majeure Delay” shall mean a delay caused by any one or combination
of the following events: on-site casualty, act of God, on-site explosion, war,
invasion, insurrection, riot, mob violence, sabotage, strikes, lockouts, labor
disputes, condemnation, governmental restriction first adopted and effective
after the date the Lease has been signed and delivered or laws first adopted and
effective after the date the Lease has been signed and delivered.

 

Landlord shall notify Tenant in writing of any act which Landlord reasonably
believes may result in a Tenant Delay or a Force Majeure Delay within five (5)
days of its occurrence.

 

(h)  Within ten (10) days after the Commencement Date, Tenant will execute and
deliver to Landlord a written declaration stating the Commencement Date and
expiration date of the Initial Term pursuant to Exhibit E.

 

(i)  Landlord’s title is and always will be paramount to the title of Tenant,
and Tenant will not do or be empowered to do any act which encumbers or may
encumber Landlord’s title or which subjects the Premises or the Building or any
part of either to any lien. Tenant must immediately remove and cause to be fully
released any and all liens or encumbrances which are filed against the Premises
or the Building as a result of any act or omission of Tenant or Tenant’s Agents
(but not if caused by a failure of Landlord to pay the cost of work that is paid
by Landlord as part of the Tenant Allowance). If Tenant fails to remove and
cause to be fully released any such lien within ten (10) business days following
Tenant’s receipt of notice thereof, then Landlord may, but is not obligated to,
remove such lien, and Tenant shall pay all costs of removal or bonding the lien
to Landlord upon demand. Tenant shall never, under any circumstances, have the
power to subject the interest of Landlord in the Premises, the Building, or the
Land to any mechanic’s, materialmen’s, or construction liens of any kind. In
order to comply with the provisions of Chapter 713.10, Florida Statutes, it is
specifically provided that neither Tenant nor anyone claiming by, through or
under Tenant, including, but not limited to, contractors, subcontractors,
materialmen, mechanics and/or laborers, shall have any right to file or place
any mechanics’, materialmen’s or construction liens of any kind whatsoever upon
the Premises, the Building, the Land, or improvements thereon, and any such
liens are hereby specifically prohibited. All parties with whom Tenant may deal
are put on notice that Tenant has no power to subject Landlord’s interest to any
mechanics’, materialmen’s or construction lien of any kind or character, and all
such persons so dealing with Tenant must look solely to the credit of Tenant,
and not to Landlord’s interest or assets. IN ADDITION, THE INTEREST OF LANDLORD
IN THE PREMISES, THE BUILDING, AND THE LAND SHALL NOT BE SUBJECT TO LIENS FOR
IMPROVEMENTS TO THE PREMISES, THE BUILDING, AND/OR THE LAND MADE BY TENANT,
NOTWITHSTANDING ANY APPROVAL BY LANDLORD OF ANY CONTRACT(S) WITH ANY
CONTRACTOR(S), AND/OR LANDLORD’S APPROVAL OF ANY SUCH IMPROVEMENT(S) AND/OR
PLANS. PRIOR TO ENTERING INTO ANY CONTRACT FOR THE CONSTRUCTION OF ANY
ALTERATION OR IMPROVEMENT, TENANT SHALL NOTIFY THE CONTRACTOR MAKING
IMPROVEMENTS TO THE PREMISES, THE BUILDING AND/OR THE LAND OF THE FOREGOING
PROVISION, AND TENANT’S KNOWING OR WILLFUL FAILURE TO PROVIDE SUCH NOTICE TO THE
CONTRACTOR SHALL RENDER THE CONTRACT BETWEEN TENANT AND THE CONTRACTOR VOIDABLE
AT THE OPTION OF THE CONTRACTOR. Simultaneously with the Landlord’s and Tenant’s
execution of this Lease, but in no event, later than the filing of any notice of
commencement against the Premises, Tenant agrees to execute and deliver to
Landlord a memorandum of lease in such form as set forth in Exhibit F attached
hereto and made a part hereof, which, among other things, sets forth the
covenant against liens as described in this Section for purposes of compliance
with Florida Statute 713.10. Tenant agrees that in no event shall a notice of
commencement be recorded in the public records of Palm Beach County, Florida
against the Premises prior to the recording of the memorandum of lease. Landlord
shall have the right, in its sole and absolute discretion, to record the
memorandum of lease in the public records of Palm Beach County, Florida.
Further, Tenant appoints Landlord its attorney in fact coupled with an interest
to terminate any such memorandum of lease which, if any, has been recorded, upon
the expiration or termination of this Lease due to the lapse of time or
otherwise.

 



16

 



 

(j)  Except for the Tenant Improvements any alterations, additions, or
improvements made by or on behalf of Tenant to the Premises (collectively, the
“Alterations”) shall be subject to Landlord’s prior written consent, and shall
(i) comply with all applicable laws, ordinances, rules and regulations; (ii) be
compatible with the Building and its mechanical, electrical, HVAC and life
safety systems; (iii) not interfere with the use and occupancy of any other
portion of the Building by any other tenant or their invitees; (iv) not affect
the structural portions of the Building; and, (v) not, whether alone or taken
together with other improvements, require the construction of any other
improvements or alterations within the Building. Tenant shall cause, at its sole
cost and expense, all Alterations to comply with insurance requirements and with
Laws and shall construct, at its sole cost and expense, any alteration or
modification required by Laws as a result of any Alterations. All Alterations
shall be constructed at Tenant’s sole cost and expense, in a first class and
good and workmanlike manner by contractors reasonably acceptable to Landlord and
only good grades of materials shall be used. All plans and specifications for
any Alterations shall be submitted to Landlord for its approval, which shall not
be unreasonably withheld, delayed or conditioned. Landlord may monitor
construction of the Alterations, and except for the initial build out before the
Commencement Date, Tenant shall reimburse Landlord for any reasonable
out-of-pocket costs paid to third parties, which are incurred by Landlord in
monitoring such construction. Landlord’s right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to see that such plans and specifications or
construction comply with applicable laws, codes, rules and regulations. Without
limiting the other grounds upon which Landlord may refuse to approve any
contractor or subcontractor, Landlord may take into account the desirability of
maintaining harmonious labor relations at the Project. Landlord may also require
that all life safety related work be performed by contractors designated by
Landlord, and all mechanical, electrical, plumbing and roof related work be
performed by contractors approved by Landlord, which approval shall not be
unreasonably withheld. Landlord shall have the right, in its sole discretion, to
instruct Tenant to remove those improvements or Alterations from the Premises
upon the expiration of this Lease if Landlord conditions its approval of the
Alterations on Tenant’s removal of the improvements at the expiration or earlier
termination of the Lease. If upon the termination of this Lease Landlord
requires Tenant to remove any or all of such Alterations from the Premises, then
Tenant, at Tenant’s sole cost and expense, shall promptly remove such
Alterations and improvements and Tenant shall repair and restore the Premises to
its original condition as of the Commencement Date, reasonable wear and tear
excepted. Any Alterations remaining in the Premises following the expiration of
the Lease Term or following the surrender of the Premises from Tenant to
Landlord shall become the property of Landlord unless Landlord notifies Tenant
otherwise. Tenant shall provide Landlord with the identities and mailing
addresses of all persons performing work or supplying materials, prior to
beginning such construction, and Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law. Tenant shall assure
payment for the completion of all work free and clear of liens and shall provide
certificates of insurance for worker’s compensation and other coverage in
amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for bodily injury or property damage
during construction. Upon completion of any Alterations and upon Landlord’s
reasonable request, Tenant shall deliver to Landlord sworn statements setting
forth the names of all contractors and subcontractors who did work on the
Alterations and final lien waivers from all such contractors and subcontractors.
Additionally, upon completion of any Alteration, Tenant shall provide Landlord,
at Tenant’s expense, with a complete set of plans in reproducible form and
specifications reflecting the actual conditions of the Alterations, together
with a copy of such plans on diskette in the AutoCAD format or such other format
as may then be in common use for computer assisted design purposes. Tenant shall
reimburse Landlord, as additional rent, the reasonable out-of-pocket costs of
Landlord’s third-party engineers and other consultants for review of all plans,
specifications and working drawings for the Alterations and for the
incorporation of such Alterations in the Landlord’s master Building drawings,
within fifteen (15) days after Tenant’s receipt of invoices either from Landlord
or such consultants. In addition to such costs, Tenant shall pay to Landlord,
within ten (10) days after completion of any Alterations, the actual, reasonable
costs incurred by Landlord for services rendered by Landlord’s management
personnel and engineers to coordinate and/or supervise any of the Alterations to
the extent such services are provided in excess of or after the normal on-site
hours of such engineers and management personnel.





 

(k)  Tenant shall keep the Premises, the Building and the Project free from any
and all liens arising out of any Alterations, work performed, materials
furnished, or obligations incurred by or for Tenant. In the event that Tenant
shall not, within ten (10) days following the imposition of any such lien, cause
the same to be released of record by payment or posting of a bond in a form and
issued by a surety acceptable to Landlord, Landlord shall have the right, but
not the obligation, to cause such lien to be released by such means as it shall
deem proper (including payment of or defense against the claim giving rise to
such lien); in such case, Tenant shall reimburse Landlord for all amounts so
paid by Landlord in connection therewith, together with all of Landlord’s costs
and expenses, with interest thereon at the Default Rate (defined below) and
Tenant shall indemnify and defend each and all of the Landlord Indemnitees
(defined below) against any damages, losses or costs arising out of any such
claim. Tenant’s indemnification of Landlord contained in this Paragraph shall
survive the expiration or earlier termination of this Lease. Such rights of
Landlord shall be in addition to all other remedies provided herein or by law.

 



17

 



 

(l)  NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT, OR TO ANYONE
HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER
LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN THE PREMISES.

 

(m)  Nothing contained in this Lease shall be construed as consent on the part
of Landlord to subject the estate of Landlord to liability under the
Construction Lien Law of the State of Florida, it being expressly understood
that the Landlord’s estate shall not be subject to such liability. Tenant shall
strictly comply with the Construction Lien Law of the State of Florida as set
forth in Chapter 713, Florida Statutes. Tenant agrees to obtain and deliver to
Landlord prior to the commencement of any work or Alterations or the delivery of
any materials, written and unconditional waivers of contractors’ liens with
respect to the Premises, the Building and the Project Common Areas for all work,
service or materials to be furnished at the request or for the benefit of Tenant
to the Premises, and any Notice of Commencement filed by Tenant shall contain,
in bold print, the first sentence of this Paragraph 4(e). Such waivers shall be
signed by all architects, engineers, designers, contractors, subcontractors,
materialmen and laborers to become involved in such work. Notwithstanding the
foregoing, Tenant at its expense shall cause any lien filed against the
Premises, the Building or the Common Areas of the Building or Project for work,
services or materials claimed to have been furnished to or for the benefit of
Tenant to be satisfied or transferred to bond within ten (10) days after
Tenant’s having received notice thereof. In the event that Tenant fails to
satisfy or transfer to bond such claim of lien within said ten (10) day period,
Landlord may do so and thereafter charge Tenant as Additional Rent, all costs
incurred by Landlord in connection with the satisfaction or transfer of such
claim, including attorneys’ fees. Further, Tenant agrees to indemnify, defend,
and save the Landlord harmless from and against any damage to and loss incurred
by Landlord as a result of any such contractor’s claim of lien. If so requested
by Landlord, Tenant, at Tenant’s cost, shall execute a short form or memorandum
of this Lease, which may, in Landlord’s sole discretion be recorded in the
Public Records of the County in which the Premises is located for the purpose of
protecting Landlord’s estate from contractors’ Claims of Lien, as provided in
Chapter 713.10, Florida Statutes. In the event such short form or memorandum of
this Lease is executed, Tenant shall simultaneously execute and deliver to
Landlord an instrument in recordable form terminating Tenant’s interest in the
real property upon which the Premises are located, which instrument may be
recorded by Landlord at the expiration or earlier termination of the term of
this Lease. The security deposit paid by Tenant may be used by Landlord for the
satisfaction or transfer of any Contractor’s Claim of Lien, as provided in this
Paragraph. This Paragraph shall survive the termination of this Lease.

 



18

 



 

5.  REPAIRS

 

(a)  Landlord’s obligation with respect to repair as part of Basic Services
shall be limited to (i) the structural portions of the Building including,
without limitation, the foundation, (ii) the exterior walls of the Building,
including, without limitation, glass and glazing, (iii) the roof, (iv)
mechanical, electrical, heating, ventilating and air conditioning, plumbing and
life safety systems [except for any lavatory, shower, toilet, wash basin and
kitchen facilities that serve Tenant exclusively and any supplemental heating
and air conditioning systems (including all plumbing connected to said
facilities or systems)], (v) Common Areas (including paving), (vi) utility lines
located outside of the Premises and (vii) life safety components of any backup
generator for the Premises. Landlord shall not be deemed to have breached any
obligation with respect to the condition of any part of the Project unless
Tenant has given to Landlord written notice of any required repair and Landlord
has not made such repair within a reasonable time following the receipt by
Landlord of such notice. The foregoing notwithstanding: (i) Landlord shall not
be required to repair damage to any of the foregoing to the extent caused by the
acts or omissions of Tenant or it agents, employees or contractors, except to
the extent covered by insurance carried by Landlord; and (ii) the obligations of
Landlord pertaining to damage or destruction by casualty shall be governed by
the provisions of Paragraph 9. Landlord shall have the right but not the
obligation to undertake work of repair that Tenant is required to perform under
this Lease and that Tenant fails or refuses to perform in a timely and efficient
manner. All costs incurred by Landlord in performing any such repair for the
account of Tenant (because of Tenant’s failure to perform such repair) shall be
repaid by Tenant to Landlord upon demand, together with an administration fee
equal to ten percent (10%) of such costs. Except as expressly provided in
Paragraph 9 of this Lease, there shall be no abatement of Rent and no liability
of Landlord by reason of any injury to or interference with Tenant’s business
arising from the making of any repairs, alterations or improvements in or to any
portion of the Premises, the Building or the Project. Tenant waives the right to
make repairs at Landlord’s expense under any law, statute or ordinance now or
hereafter in effect.

 

(b)  Tenant, at its expense, (i) shall keep the Premises and all fixtures
contained therein in a safe, clean and neat condition, and (ii) shall bear the
cost of maintenance and repair, by contractors selected by Landlord, of all
facilities which are not expressly required to be maintained or repaired by
Landlord and which are located in the Premises, including, without limitation,
lavatory, shower, toilet, wash basin and kitchen facilities, and supplemental
heating and air conditioning systems (including all plumbing connected to said
facilities or systems installed by or on behalf of Tenant or existing in the
Premises at the time of Landlord’s delivery of the Premises to Tenant). Tenant
shall make all repairs to the Premises not required to be made by Landlord under
subparagraph (a) above with replacements of any materials to be made by use of
materials of equal or better quality. Tenant shall do all decorating,
remodeling, alteration and painting required by Tenant during the Lease Term.
Tenant shall pay for the cost of any repairs to the Premises, the Building or
the Project made necessary by any negligence or willful misconduct of Tenant or
any of its assignees, subtenants, employees or their respective agents,
representatives, contractors, or other persons permitted in or invited to the
Premises or the Project by Tenant. If Tenant fails to make such repairs or
replacements within fifteen (15) days after written notice from Landlord,
Landlord may at its option make such repairs or replacements, and Tenant shall
upon demand pay Landlord for the cost thereof, together with an administration
fee equal to fifteen percent (15%) of such costs.

 



19

 



 

(c)  Upon the expiration or earlier termination of this Lease, Tenant shall
surrender the Premises in a safe, clean and neat condition, normal wear and tear
excepted. Except as otherwise set forth in Paragraph 4(b) of this Lease, Tenant
shall remove from the Premises all trade fixtures, furnishings and other
personal property of Tenant and all computer and phone cabling and wiring
installed by or on behalf of Tenant, shall repair all damage caused by such
removal, and shall restore the Premises to its original condition, reasonable
wear and tear excepted. Notwithstanding this paragraph, Tenant shall have no
obligation to remove the FF&E of the Prior Occupant of the Premises as defined
in Paragraph 24 of this Lease. In addition to all other rights Landlord may
have, in the event Tenant does not so remove any such fixtures, furnishings or
personal property, Tenant shall be deemed to have abandoned the same, in which
case Landlord may store or dispose of the same at Tenant’s expense, appropriate
the same for itself, and/or sell the same in its discretion.

 

6.  USE OF PREMISES

 

(a)  Tenant shall use the Premises only for a corporate headquarters which shall
consist of executive offices, and general office space for the following
business divisions and departments: administration, accounting, business
development, marketing, sales, customer service, information technology and
similar uses that are customary for a corporate headquarters facility
(collectively, the “Permitted Use”), as permitted by applicable zoning and shall
not use the Premises or permit the Premises to be used for any other purpose.
Landlord shall have the right to deny its consent to any change in the Permitted
Use of the Premises in its reasonable discretion.

 

(b)  Use Contingency. This Lease shall be conditioned upon Tenant obtaining a
zoning confirmation letter7 (the “Use Contingency”) on or before February 28,
2019 (the “Contingency Period”), from the City of Boca Raton, Florida, that
either (i) confirms the Permitted Use as being permitted at the Premises under
applicable zoning designation; or (ii) fails to identify the Permitted Use as
prohibited at the Premises under applicable zoning designation. Tenant, within
three (3) business days of its execution of this Lease, shall complete and
submit all required applications and other necessary documentation to the City
of Boca Raton, Florida to request (on an expedited basis, to extent possible)
the zoning confirmation letter in satisfaction of the Use Contingency. True and
accurate copies of all such applications shall be provided by Tenant to Landlord
promptly after submission to the City of Boca Raton, Florida. Tenant shall use
its commercially reasonable effort to pursue the satisfaction of the Use
Contingency during the Contingency Period. Immediately upon receipt, Tenant
shall provide Landlord with a true and accurate copy of the zoning confirmation
letter. Following the exhaustion of all commercially reasonable and diligent
efforts, in the event Tenant fails to satisfy the Use Contingency on or before
the expiration of the Contingency Period, then Tenant may elect to terminate
this Lease by delivery of written notice to Landlord prior to the expiration of
the Contingency Period. If Tenant elects to terminate the Lease prior to the
expiration of the Contingency Period in accordance herewith, then within five
(5) business days following the expiration of the Contingency Period and receipt
of an invoice from Landlord, Tenant shall reimburse Landlord for the actual
costs incurred by Landlord in connection with the preparation of the Space Plan,
Final Space Plan and the Tenant Improvements, in an amount not to exceed
$10,000.00. If Tenant fails to timely terminate this Lease in accordance with
the conditions of this Section, then the Use Contingency and corresponding
termination option shall be automatically deemed waived, void and of no further
force or effect.

 



 



7Or local equivalent, as applicable.

 



20

 



 

(c)  Tenant shall not at any time use or occupy the Premises, or permit any act
or omission in or about the Premises in violation of any law, statute, ordinance
or any governmental rule, regulation or order (collectively, “Law” or “Laws”)
and Tenant shall, upon written notice from Landlord, discontinue any use of the
Premises which is declared by any governmental authority to be a violation of
Law. Tenant shall be responsible for compliance with all Laws within the
Premises including, without limitation, the Americans with Disabilities Act
(which shall be included within the meaning of “Law” or “Laws” hereunder) and
the cost of such compliance may be paid from funds available in the Allowance,
and if any Law shall, by reason of the nature of Tenant’s Permitted Use or
particular use or particular manner of use or occupancy of the Premises, impose
any duty upon Tenant or Landlord with respect to (i) modification or other
maintenance of the Premises, the Building or the Project, or (ii) the use,
Alteration or occupancy thereof, Tenant shall comply with such Law at Tenant’s
sole cost and expense; provided that Tenant shall not be required to modify or
otherwise improve the Premises unless required as a result of any Tenant
Improvements or other Alterations or Tenant’s particular use of the Premises.
Landlord shall be responsible to assure that the Building (excluding the
Premises) and the Common Areas of the Building and the Project comply with all
Laws at Landlord’s sole cost and expense; provided that any costs of such
compliance incurred by Landlord as a result of changes to Laws effective
subsequent to the Effective Date shall be a component of “Operating Expenses” as
defined in Paragraph 3(c).

 

(d)  Tenant shall not at any time use or occupy the Premises in violation of the
certificates of occupancy issued for or restrictive covenants pertaining to the
Building or the Premises, and in the event that any architectural control
committee or department of the state or the city or county in which the Project
is located shall at any time contend or declare that the Premises are used or
occupied in violation of such certificate or certificates of occupancy or
restrictive covenants, Tenant shall, upon ten(10) business days notice from
Landlord or any such governmental agency, immediately discontinue such use of
the Premises (and otherwise remedy such violation). The failure by Tenant to
discontinue such use shall be considered a default under this Lease and Landlord
shall have the right to exercise any and all rights and remedies provided herein
or by Law. Any statement in this Lease of the nature of the business to be
conducted by Tenant in the Premises shall not be deemed or construed to
constitute a representation or guaranty by Landlord that such business is or
will continue to be lawful or permissible under any certificate of occupancy
issued for the Building or the Premises, or otherwise permitted by Law.

 

(e)  Tenant shall not do or permit to be done anything which may invalidate or
increase the cost of any fire, All Risk, Causes of Loss - Special Form or other
insurance policy covering the Building, the Project and/or property located
therein and shall comply with all rules, orders, regulations and requirements of
the appropriate fire codes and ordinances or any other organization performing a
similar function. In addition to all other remedies of Landlord, Landlord may
require Tenant, promptly upon demand, to reimburse Landlord for the full amount
of any additional premiums charged for such policy or policies by reason of
Tenant’s failure to comply with the provisions of this Paragraph 6.

 



21

 



 

(f)   Tenant shall not in any way interfere with the rights or quiet enjoyment
of other tenants or occupants of the Premises, the Building or the Project.
Tenant shall not use or allow the Premises to be used for any improper, immoral,
or unlawful purpose, nor shall Tenant cause, maintain, or permit any nuisance
in, on or about the Premises, the Building or the Project. Tenant shall not
place weight upon any portion of the Premises exceeding the structural floor
load (per square foot of area) which such area was designated (and is permitted
by Law) to carry or otherwise use any Building system in excess of its capacity
or in any other manner which may damage such system or the Building. Tenant
shall not create within the Premises a working environment with a density of
greater than the maximum density permitted by Law. Business machines and
mechanical equipment shall be placed and maintained by Tenant, at Tenant’s
expense, in locations and in settings sufficient in Landlord’s reasonable
judgment to absorb and prevent vibration, noise and annoyance. Tenant shall not
commit or suffer to be committed any waste in, on, upon or about the Premises,
the Building or the Project.

 

(g)  Tenant shall take all reasonable steps necessary to adequately secure the
Premises from unlawful intrusion, theft, fire and other hazards, and shall keep
and maintain any and all security devices in or on the Premises in good working
order, including, but not limited to, exterior door locks for the Premises and
smoke detectors and burglar alarms located within the Premises and shall
cooperate with Landlord and other tenants in the Project with respect to access
control and other safety matters.

 

(h)  As used herein, the term “Hazardous Material” means any (a) oil or any
other petroleum-based substance, flammable substances, explosives, radioactive
materials, hazardous wastes or substances, toxic wastes or substances or any
other wastes, materials or pollutants which (i) pose a hazard to the Project or
to persons on or about the Project or (ii) cause the Project to be in violation
of any Laws; (b) asbestos in any form, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing levels
of polychlorinated biphenyls, or radon gas; (c) chemical, material or substance
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, or “toxic substances” or words of similar import under any
applicable local, state or federal law or under the regulations adopted or
publications promulgated pursuant thereto, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601, et seq.; the Hazardous Materials Transportation Act,
as amended, 49 U.S.C. §1801, et seq.; the Federal Water Pollution Control Act,
as amended, 33 U.S.C. §1251, et seq.; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. §6901, et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. §300, et seq.; the Toxic Substances Control Act, as amended,
15 U.S.C. §2601, et seq.; the Federal Hazardous Substances Control Act, as
amended, 15 U.S.C. §1261, et seq.; and the Occupational Safety and Health Act,
as amended, 29 U.S.C. §651, et seq.; Chapters 373, 376 and 403, Florida Statutes
and the regulations promulgated pursuant thereto; (d) other chemical, material
or substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of the Project or the owners and/or occupants of property adjacent
to or surrounding the Project, or any other Person coming upon the Project or
adjacent property; and (e) other chemicals, materials or substances which may or
could pose a hazard to the environment. The term “Permitted Hazardous Materials”
shall mean Hazardous Materials which are contained in ordinary office supplies
of a type and in quantities typically used in the ordinary course of business
within general offices and executive offices of similar size in comparable
office buildings, but only if and to the extent that such supplies are
transported, stored and used in full compliance with all applicable laws,
ordinances, orders, rules and regulations and otherwise in a safe and prudent
manner. Hazardous Materials which are contained in ordinary office supplies but
which are transported, stored and used in a manner which is not in full
compliance with all applicable laws, ordinances, orders, rules and regulations
or which is not in any respect safe and prudent shall not be deemed to be
“Permitted Hazardous Materials” for the purposes of this Lease.

 



22

 



 

(i)  Tenant, its assignees, subtenants, and their respective agents, servants,
employees, representatives and contractors (collectively referred to herein as
“Tenant Affiliates”) shall not cause or permit any Hazardous Material to be
brought upon, kept or used in or about the Premises by Tenant or by Tenant
Affiliates without the prior written consent of Landlord (which may be granted,
conditioned or withheld in the sole discretion of Landlord), save and except
only for Permitted Hazardous Materials, which Tenant or Tenant Affiliates may
bring, store and use in reasonable quantities for their intended use in the
Premises, but only in full compliance with all applicable Laws. On or before the
expiration or earlier termination of this Lease, Tenant shall remove from the
Premises all Hazardous Materials (including, without limitation, Permitted
Hazardous Materials), regardless of whether such Hazardous Materials are present
in concentrations which require removal under applicable Laws.

 

(ii)   Tenant agrees to indemnify, defend and hold Landlord and its Affiliates
(defined below) harmless for, from and against any and all claims, actions,
administrative proceedings (including informal proceedings), judgments, damages,
punitive damages, penalties, fines, costs, liabilities, interest or losses,
including reasonable attorneys’ fees and expenses, court costs, consultant fees,
and expert fees, together with all other costs and expenses of any kind or
nature that arise during or after the Lease Term directly or indirectly from or
in connection with the presence, suspected presence, or release of any Hazardous
Material in or into the air, soil, surface water or groundwater at, on, about,
under or within the Premises, or any portion thereof by the Tenant, or Tenant
Affiliates.

 

(iii)   In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or other remedial work
(collectively, the “Remedial Work”) is required under any applicable federal,
state or local Law, by any judicial order, or by any governmental entity as the
result of operations or activities upon, or any use or occupancy of any portion
of the Premises by Tenant or Tenant Affiliates, Landlord shall perform or cause
to be performed the Remedial Work in compliance with such Law at Tenant’s sole
cost and expense. All Remedial Work shall be performed by one or more
contractors, selected and approved by Landlord. All costs and expenses of such
Remedial Work shall be paid by Tenant, including, without limitation, the
charges of such contractor(s), the consulting engineer, and Landlord’s
reasonable attorneys’ fees and costs incurred in connection with monitoring or
review of such Remedial Work.

 

(iv)  Each of the covenants and agreements of Tenant set forth in this Paragraph
6(g) shall survive the expiration or earlier termination of this Lease.

 



23

 



 

7.  UTILITIES AND SERVICES

 

(a)  Landlord shall furnish, or cause to be furnished to the Premises, the
utilities and services described in this Paragraph 7(a) (collectively the “Basic
Services”):

 

(i)  Cold water at those points of supply provided for general use of other
tenants in the Building;

 

(ii)   At such times as Landlord normally furnishes these services to other
tenants in the Building and if provided in the region, central air conditioning
at such temperatures and in such amounts as are considered by Landlord to be
standard in comparable in the Yamato corridor submarket of Boca Raton or as may
be permitted or controlled by applicable Laws;

 

(iii)   Routine maintenance, repairs, structural and exterior maintenance
(including, without limitation, exterior glass and glazing), painting and
electric lighting service for all Common Areas of the Project in the manner and
to the extent deemed by Landlord to be standard in comparable in the Yamato
corridor submarket of Boca Raton, subject to the limitation contained in
Paragraph 5(a) above;

 

(iv)  Janitorial service on a five (5) day week basis, excluding Holidays, as
hereinafter defined; provided, however, if Tenant’s floor covering or other
improvements require special treatment that has been requested by Tenant in
writing, Tenant shall pay the additional cleaning cost attributable thereto as
additional rent upon within fifteen (15) days following presentation of a
statement therefor by Landlord;

 

(v)  An electrical system to convey power delivered by public utility providers
selected by Landlord in amounts sufficient for normal office operations as
provided by Landlord in the Building but not to exceed the standard wattage
allowance for the Building per square foot of Rentable Area during normal office
hours (which includes an allowance for lighting of the Premises at the maximum
wattage per square foot of Rentable Area permitted under applicable laws,
ordinances, orders, rules and regulations), provided that no single item of
electrical equipment consumes more than 0.5 kilowatts at rated capacity or
requires a voltage other than 120 volts, single phase;

 

(vi)  Maintaining and replacing lamps, bulbs, and ballasts in all common areas
of the Project and in the Premises; and

 

(vii)   Restroom supplies, window washing with reasonable frequency deemed by
Landlord to be standard in comparable buildings in the Yamato corridor submarket
of Boca Raton, and

 

(viii)   Public elevator service and a freight elevator serving the floors on
which the Premises are situated, 24 hours per day, 365 days per year.

 

(b)  Landlord shall provide to Tenant at Tenant’s sole cost and expense (and
subject to the limitations hereinafter set forth) the following extra services
(collectively the “Extra Services”):

 

(i)  Such extra cleaning and janitorial services requested by Tenant, and agreed
to by Landlord, for special improvements or Alterations;

 



24

 



 

(ii)   Subject to Paragraph 7(d) below, additional air conditioning and
ventilating capacity required by reason of any electrical, data processing or
other equipment or facilities or services required to support the same, in
excess of that typically provided by the Building;

 

(iii)   Intentionally omitted;

 

(iv)  Heating, ventilation, air conditioning or extra electrical service
provided by Landlord to Tenant (i) during hours other than Business Hours, (ii)
on Saturdays, Sundays, or Holidays, said ventilation and air conditioning or
extra service to be furnished solely upon the prior written request of Tenant
given with such advance notice as Landlord may reasonably require and Tenant
shall pay to Landlord Landlord’s standard charge for overtime HVAC on an hourly
basis. The current overtime HVAC charge is $50.00 per hour (two (2) hour
minimum), subject to change at Landlord’s discretion based upon operational
costs and expenses. Notwithstanding the foregoing and as an accommodation to
Tenant, Landlord shall discount the current overtime HVAC charge from $50.00 to
$20.00 per hour; and Tenant shall pay, as Additional Rent, overtime HVAC charges
at a rate of $20.00 per hour for no less than twenty (20) hours per week (i.e.
80 hours per month) of overtime HVAC during the Initial Term. As a condition to
the discounted HVAC charge, Tenant shall pay for twenty (20) hours per week of
overtime HVAC, regardless of whether Tenant actually consumes less than twenty
hours of overtime HVAC for any week during the Initial Term. In addition, Tenant
shall also pay for every hour (at a rate of $20.00 per hour during the Initial
Term) of overtime HVAC consumed in excess of the 20 hour per week minimum
overtime HVAC charge.

 

(v)  Any Basic Service in amounts determined by Landlord to exceed the amounts
required to be provided above, but only if Landlord elects to provide such
additional or excess service. Tenant shall pay Landlord the cost of providing
such additional services (or an amount equal to Landlord’s reasonable estimate
of such cost, if the actual cost is not readily ascertainable) together with an
administration fee equal to five percent (5%) of such cost, within fifteen (15)
days following presentation of an invoice therefore by Landlord to Tenant. The
cost chargeable to Tenant for all extra services shall constitute Additional
Rent.

 

(c)  Tenant agrees to cooperate fully at all times with Landlord and to comply
with all reasonable uniform regulations and requirements which Landlord may from
time to time prescribe for the use of the utilities and Basic Services described
herein. Landlord shall not be liable to Tenant for the failure of any other
tenant, or its assignees, subtenants, employees, or their respective invitees,
licensees, agents or other representatives to comply with such regulations and
requirements. The term “Business Hours” shall be deemed to be Monday through
Friday from 7:00 A.M. to 7:00 P.M. and Saturday from 7:00 A.M. to 1:00 P.M.,
excepting Holidays. The term “Holidays” shall be deemed to mean and include New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day.

 



25

 



 

(d)  If Tenant requires utilities or services in quantities greater than or at
times other than that generally furnished by Landlord as set forth above, Tenant
shall pay to Landlord, upon receipt of a written statement therefor, Landlord’s
charge for such excess use. In the event that Tenant shall require additional
electric current, water or gas for use in the Premises and if, in Landlord’s
judgment, such excess requirements cannot be furnished unless additional risers,
conduits, feeders, switchboards and/or appurtenances are installed in the
Building, subject to the conditions stated below, Landlord shall proceed to
install the same at the sole cost of Tenant, payable upon demand in advance. The
installation of such facilities shall be conditioned upon Landlord’s consent,
and a determination that the installation and use thereof (i) shall be permitted
by applicable Law and insurance regulations, (ii) shall not cause permanent
damage or injury to the Building or adversely affect the value of the Building
or the Project, and (iii) shall not cause or create a dangerous or hazardous
condition or interfere with or disturb other tenants in the Building. Subject to
the foregoing, Landlord shall, upon reasonable prior notice by Tenant, furnish
to the Premises additional elevator, air conditioning and/or cleaning services
upon such reasonable terms and conditions as shall be determined by Landlord,
including payment of Landlord’s charge therefor.

 

(e)  Intentionally omitted.

 

(f)   Landlord shall not be liable for, and Tenant shall not be entitled to, any
damages, abatement or reduction of Rent, or other liability by reason of any
failure to furnish any services or utilities described herein for any reason
beyond Landlord’s control including, without limitation, when caused by
accident, breakage, casualty, natural disasters, weather, water leakage,
flooding, repairs, Alterations or other improvements to the Project, strikes,
lockouts or other labor disturbances or labor disputes of any character,
governmental regulation, moratorium or other governmental action, inability to
obtain electricity, water or fuel, or any other cause beyond Landlord’s control.
Landlord shall be entitled to cooperate with the mandatory energy conservation
efforts of governmental agencies or utility suppliers. No such failure, stoppage
or interruption of any such utility or service shall be construed as an eviction
of Tenant, nor shall the same relieve Tenant from any obligation to perform any
covenant or agreement under this Lease. In the event of any failure, stoppage or
interruption thereof, Landlord shall use reasonable efforts to attempt to
restore all services promptly. No representation is made by Landlord with
respect to the adequacy or fitness of the Building’s ventilating, air
conditioning or other systems to maintain temperatures as may be required for
the operation of any computer, data processing or other special equipment of
Tenant.

 

(g)  Landlord reserves the right from time to time to make reasonable and
nondiscriminatory among tenants of the Building modifications to the above
standards for Basic Services and Extra Services.

 

(h)  Except as is otherwise expressly provided in this Lease and except for
emergencies and closures during or in anticipation of natural disasters such as
hurricanes, the Building will be accessible to Tenant, its subtenants, agents,
servants, employees, contractors, invitees or licensees (collectively, “Tenant’s
Agents”) at all times during Business Hours, and Tenant and its employees shall
have access to the Premises twenty four (24) hours per day each day of the year;
Tenant’s Agents other than its employees shall have access to the Building after
Normal Business Hours only in accordance with the security procedures adopted by
Landlord from time to time for the Building and its parking area.

 



26

 



 

8.  NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE

 

(a)  To the greatest extent permitted by Law, and except to the extent caused by
Landlord’s negligence or willful misconduct, Landlord and its Affiliates shall
not be liable for any injury, loss or damage suffered by Tenant or to any person
or property occurring or incurred in or about the Premises, the Building or the
Project from any cause. Without limiting the foregoing, neither Landlord nor any
of its partners, officers, trustees, affiliates, directors, employees,
contractors, agents or representatives (collectively, “Affiliates”) shall be
liable for and there shall be no abatement of Rent (except in the event of a
casualty loss or a condemnation as set forth in Paragraph 9 and Paragraph 10 of
this Lease) for (i) any damage to Tenant’s property stored with or entrusted to
Affiliates of Landlord, (ii) loss of or damage to any property by theft or any
other wrongful or illegal act, or (iii) any injury or damage to persons or
property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak from any part of the Building or the
Project or from the pipes, appliances, appurtenances or plumbing works therein
or from the roof, street or sub-surface or from any other place or resulting
from dampness or any other cause whatsoever or from the acts or omissions of
other tenants, occupants or other visitors to the Building or the Project,
(iv) any diminution or shutting off of light, air or view by any structure which
may be erected on lands adjacent to the Building, whether within or outside of
the Project, or (v) any latent or other defect in the Premises, the Building or
the Project. Tenant shall give prompt notice to Landlord in the event of (i) the
occurrence of a fire or accident in the Premises or in the Building, or (ii) the
discovery of a defect therein or in the fixtures or equipment thereof. This
Paragraph 8(a) shall survive the expiration or earlier termination of this
Lease.

 

(b)  To the greatest extent permitted by Law, Tenant hereby agrees to indemnify,
protect, defend and hold harmless Landlord and its designated property
management company, and their respective partners, members, affiliates and
subsidiaries, and all of their respective officers, trustees, directors,
shareholders, employees, servants, partners, representatives, insurers and
agents (collectively, “Landlord Indemnitees”) for, from and against all
liabilities, claims, fines, penalties, costs, damages or injuries to persons,
damages to property, losses, liens, causes of action, suits, judgments and
expenses (including court costs, attorneys’ fees, expert witness fees and costs
of investigation), of any nature, kind or description of any person or entity,
directly or indirectly arising out of, caused by, or resulting from (1) Tenant’s
construction of, or use, occupancy or enjoyment of, the Premises, (2) any
activity, work or other things done, permitted or suffered by Tenant and its
agents and employees in or about the Premises, (3) any breach or default in the
performance of any of Tenant’s obligations under this Lease, (4) any negligence
or willful misconduct of Tenant or any of its agents, contractors, employees,
business invitees or licensees, or (5) any damage to Tenant’s property, or the
property of Tenant’s agents, employees, contractors, business invitees or
licensees, located in or about the Premises. This Paragraph 8(b) shall survive
the expiration or earlier termination of this Lease.

 

(c)  Tenant shall promptly advise Landlord in writing of any action,
administrative or legal proceeding or investigation as to which this
indemnification may apply, and Tenant, at Tenant’s expense, shall assume on
behalf of each and every Landlord Indemnitee and conduct with due diligence and
in good faith the defense thereof with counsel reasonably satisfactory to
Landlord; provided, however, that any Landlord Indemnitee shall have the right,
at its option, to be represented therein by advisory counsel of its own
selection and at its own expense. In the event of failure by Tenant to fully
perform in accordance with this Paragraph, Landlord, at its option, and without
relieving Tenant of its obligations hereunder, may so perform, but all costs and
expenses so incurred by Landlord in that event shall be reimbursed by Tenant to
Landlord, together with interest on the same from the date any such expense was
paid by Landlord until reimbursed by Tenant, at the rate of interest provided to
be paid on judgments, by the law of the jurisdiction to which the interpretation
of this Lease is subject. The indemnification provided in Paragraph 8(b) shall
not be limited to damages, compensation or benefits payable under insurance
policies, workers’ compensation acts, disability benefit acts or other
employees’ benefit acts.

 



27

 



 

(d)  Insurance.

 

(i)  Tenant at all times during the Lease Term shall, at its own expense, keep
in full force and effect (A) commercial general liability insurance providing
coverage against bodily injury and disease, including death resulting therefrom
and property damage to a combined single limit of $3,000,000 to one or more than
one person as the result of any one accident or occurrence, which shall include
provision for contractual liability coverage insuring Tenant for the performance
of its indemnity obligations set forth in this Paragraph 8 and in
Paragraph 6(g)(ii) of this Lease, with an Excess Limits (Umbrella) Policy in the
amount of $5,000,000, (B) worker’s compensation and occupational disease
insurance for its employees to the statutory limit required under Florida law,
if any, together with employer’s liability insurance with a limit of $1,000,000
bodily injury per accident and $1,000,000 disease per each employee with a
$1,000,000 disease policy limit, (C) All Risk or Causes of Loss - Special Form
property insurance, including fire and extended coverage, sprinkler leakage
(including sprinkler leakage), vandalism, malicious mischief, wind and/or
hurricane coverage, and flood coverage, covering full replacement value of all
of Tenant’s personal property, trade fixtures and improvements in the Premises,
and (D) to the extent that Tenant offers any service requiring any of its
employees, contractors or agents to operate a vehicle owned by a customer (i.e.
valet parking), Garage Keepers Liability insurance in a form reasonably
satisfactory to Landlord. The Garage Keepers Liability insurance may be provided
as an add-on to Tenant’s commercial general liability insurance or as a separate
liability policy in the amount of $1,000,000.00. Landlord and its designated
property management firm shall be named an additional insured on each of said
policies (excluding the worker’s compensation policy) and said policies shall be
issued by an insurance company or companies authorized to do business in the
State and which have policyholder ratings not lower than “A-” and financial
ratings not lower than “VII” in Best’s Insurance Guide (latest edition in effect
as of the Effective Date and subsequently in effect as of the date of renewal of
the required policies). EACH OF SAID POLICIES SHALL ALSO INCLUDE A WAIVER OF
SUBROGATION PROVISION OR ENDORSEMENT IN FAVOR OF LANDLORD, AND AN ENDORSEMENT
PROVIDING THAT LANDLORD SHALL RECEIVE THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF
ANY CANCELLATION OF, NONRENEWAL OF, REDUCTION OF COVERAGE OR MATERIAL CHANGE IN
COVERAGE ON SAID POLICIES. Tenant hereby waives its right of recovery against
any Landlord Indemnitee of any amounts paid by Tenant or on Tenant’s behalf to
satisfy applicable worker’s compensation laws. The policies or duly executed
certificates showing the material terms for the same, together with satisfactory
evidence of the payment of the premiums therefor, shall be deposited with
Landlord on the date Tenant first occupies the Premises and upon renewals of
such policies not less than fifteen (15) days prior to the expiration of the
term of such coverage. If certificates are supplied rather than the policies
themselves, Tenant shall allow Landlord, at all reasonable times, to inspect the
policies of insurance required herein.

 



28

 



 

(ii)   It is expressly understood and agreed that the coverages required
represent Landlord’s minimum requirements and such are not to be construed to
void or limit Tenant’s obligations contained in this Lease, including without
limitation Tenant’s indemnity obligations hereunder. Neither shall (A) the
insolvency, bankruptcy or failure of any insurance company carrying Tenant,
(B) the failure of any insurance company to pay claims occurring nor (C) any
exclusion from or insufficiency of coverage be held to affect, negate or waive
any of Tenant’s indemnity obligations under this Paragraph 8 and
Paragraph 6(g)(ii) or any other provision of this Lease. With respect to
insurance coverages, except worker’s compensation, maintained hereunder by
Tenant and insurance coverages separately obtained by Landlord, all insurance
coverages afforded by policies of insurance maintained by Tenant shall be
primary insurance as such coverages apply to Landlord, and such insurance
coverages separately maintained by Landlord shall be excess, and Tenant shall
have its insurance policies so endorsed. The amount of liability insurance under
insurance policies maintained by Tenant shall not be reduced by the existence of
insurance coverage under policies separately maintained by Landlord. Tenant
shall be solely responsible for any premiums, assessments, penalties, deductible
assumptions, retentions, audits, retrospective adjustments or any other kind of
payment due under its policies. Tenant shall increase the amounts of insurance
or the insurance coverages as Landlord may reasonably request from time to time,
but not in excess of the requirements of prudent landlords or lenders for
similar tenants occupying similar premises in the Boca Raton, Florida
metropolitan area.

 

(iii)   Tenant’s occupancy of the Premises without delivering the certificates
of insurance shall not constitute a waiver of Tenant’s obligations to provide
the required coverages. If Tenant provides to Landlord a certificate that does
not evidence the coverages required herein, or that is faulty in any respect,
such shall not constitute a waiver of Tenant’s obligations to provide the proper
insurance

 

(iv)  Throughout the Lease Term, Landlord agrees to maintain (i) fire and
extended coverage insurance, and, at Landlord’s option, terrorism coverage, wind
and hurricane coverage, and such additional property insurance coverage as
Landlord deems appropriate, on the insurable portions of Building and the
remainder of the Project in an amount not less than the fair replacement value
thereof, subject to reasonable deductibles (ii) boiler and machinery insurance
amounts and with deductibles that would be considered standard for similar class
office building in the metropolitan area in which the Premises is located, and
(iii) commercial general liability insurance with a combined single limit
coverage of at least $1,000,000.00 per occurrence. All such insurance shall be
obtained from insurers Landlord reasonably believes to be financially
responsible in light of the risks being insured. The premiums for any such
insurance shall be a part of Operating Expenses.

 



29

 



 

(e)  Mutual Waivers of Recovery. Landlord, Tenant, and all parties claiming
under them, each mutually release and discharge each other from responsibility
for that portion of any loss or damage paid or reimbursed by an insurer of
Landlord or Tenant under any fire, extended coverage or other property insurance
policy maintained by Tenant with respect to its Premises or by Landlord with
respect to the Building or the Project (or which would have been paid had the
insurance required to be maintained hereunder been in full force and effect), no
matter how caused, including negligence, and each waives any right of recovery
from the other including, but not limited to, claims for contribution or
indemnity, which might otherwise exist on account thereof. Any fire, extended
coverage or property insurance policy maintained by Tenant with respect to the
Premises, or Landlord with respect to the Building or the Project, shall
contain, in the case of Tenant’s policies, a waiver of subrogation provision or
endorsement in favor of Landlord, and in the case of Landlord’s policies, a
waiver of subrogation provision or endorsement in favor of Tenant, or, in the
event that such insurers cannot or shall not include or attach such waiver of
subrogation provision or endorsement, Tenant and Landlord shall obtain the
approval and consent of their respective insurers, in writing, to the terms of
this Lease. Tenant agrees to indemnify, protect, defend and hold harmless each
and all of the Landlord Indemnitees from and against any claim, suit or cause of
action asserted or brought by Tenant’s insurers for, on behalf of, or in the
name of Tenant, including, but not limited to, claims for contribution,
indemnity or subrogation, brought in contravention of this paragraph. The mutual
releases, discharges and waivers contained in this provision shall apply EVEN IF
THE LOSS OR DAMAGE TO WHICH THIS PROVISION APPLIES IS CAUSED SOLELY OR IN PART
BY THE NEGLIGENCE OF LANDLORD OR TENANT.

 

(f)   Business Interruption. Landlord shall not be responsible for, and Tenant
releases and discharges Landlord and its Affiliates from, and Tenant further
waives any right of recovery from Landlord and its Affiliates for, any loss for
or from business interruption or loss of use of the Premises suffered by Tenant
in connection with Tenant’s use or occupancy of the Premises, EVEN IF SUCH LOSS
IS CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF LANDLORD OR ITS AFFILIATES.

 

(g)  Adjustment of Claims. Tenant shall cooperate with Landlord and Landlord’s
insurers in the adjustment of any insurance claim pertaining to the Building or
the Project or Landlord’s use thereof.

 

(h)  Increase in Landlord’s Insurance Costs. Tenant agrees to pay to Landlord
any increase in premiums for Landlord’s insurance policies resulting from
Tenant’s use or occupancy of the Premises.

 

(i)  Failure to Maintain Insurance. Any failure of Tenant to obtain and maintain
the insurance policies and coverages required hereunder or failure by Tenant to
meet any of the insurance requirements of this Lease shall constitute an event
of default hereunder, and such failure shall entitle Landlord to pursue,
exercise or obtain any of the remedies provided for in Paragraph 12(b), and
Tenant shall be solely responsible for any loss suffered by Landlord as a result
of such failure. In the event of failure by Tenant to maintain the insurance
policies and coverages required by this Lease or to meet any of the insurance
requirements of this Lease, Landlord, at its option, and without relieving
Tenant of its obligations hereunder, may obtain said insurance policies and
coverages or perform any other insurance obligation of Tenant, but all costs and
expenses incurred by Landlord in obtaining such insurance or performing Tenant’s
insurance obligations shall be reimbursed by Tenant to Landlord, together with
interest on same from the date any such cost or expense was paid by Landlord
until reimbursed by Tenant, at the rate of interest provided to be paid on
judgments, by the law of the jurisdiction to which the interpretation of this
Lease is subject.

 



30

 



 

9.  FIRE OR CASUALTY

 

(a)  Subject to the provisions of this Paragraph 9, in the event the Premises,
or access thereto, is wholly or partially destroyed by fire or other casualty,
Landlord shall (to the extent permitted by Law and covenants, conditions and
restrictions then applicable to the Project) rebuild, repair or restore the
Premises and access thereto to substantially the same condition as existing
immediately prior to such destruction (excluding Tenant’s Alterations, trade
fixtures, equipment and personal property, which Tenant shall be required to
restore) and this Lease shall continue in full force and effect. Notwithstanding
the foregoing, (i) Landlord’s obligation to rebuild, repair or restore the
Premises shall not apply to any personal property, above-standard tenant
improvements or other items installed or contained in the Premises, and (ii)
Landlord shall have no obligation whatsoever to rebuild, repair or restore the
Premises with respect to any damage or destruction occurring during the last
twelve (12) months of the term of this Lease or any extension of the term.

 

(b)  Landlord may elect to terminate this Lease in any of the following cases of
damage or destruction to the Premises, the Building or the Project: (i) where
the cost of rebuilding, repairing and restoring (collectively, “Restoration”) of
the Building or the Project, would, regardless of the lack of damage to the
Premises or access thereto, in the reasonable opinion of Landlord, exceed twenty
percent (20%) of the then replacement cost of the Building; (ii) where, in the
case of any damage or destruction to any portion of the Building or the Project
by uninsured casualty, the cost of Restoration of the Building or the Project,
in the reasonable opinion of Landlord, exceeds $500,000; or (iii) where, in the
case of any damage or destruction to the Premises or access thereto by uninsured
casualty, the cost of Restoration of the Premises or access thereto, in the
reasonable opinion of Landlord, exceeds twenty percent (20%) of the replacement
cost of the Premises; or (iv) if Landlord has not obtained appropriate zoning
approvals for reconstruction of the Project, Building or Premises. Any such
termination shall be made by thirty (30) days’ prior written notice to Tenant
given within one hundred twenty (120) days of the date of such damage or
destruction. If this Lease is not terminated by Landlord and as the result of
any damage or destruction, the Premises, or a portion thereof, are rendered
untenantable, the Base Rent shall abate reasonably during the period of
Restoration (based upon the extent to which such damage and Restoration
materially interfere with Tenant’s business in the Premises). This Lease shall
be considered an express agreement governing any case of damage to or
destruction of the Premises, the Building or the Project. This Lease sets forth
the terms and conditions upon which this Lease may terminate in the event of any
damage or destruction.

 



31

 



 

10.   EMINENT DOMAIN

 

In the event the whole of the Premises, the Building or the Project shall be
taken under the power of eminent domain, or sold to prevent the exercise thereof
(collectively, a “Taking”), this Lease shall automatically terminate as of the
date of such Taking. In the event a Taking of a portion of the Project, the
Building or the Premises shall, in the reasonable opinion of Landlord,
substantially interfere with Landlord’s operation thereof, Landlord may
terminate this Lease upon thirty (30) days’ written notice to Tenant given at
any time within sixty (60) days following the date of such Taking. For purposes
of this Lease, the date of Taking shall be the earlier of the date of transfer
of title resulting from such Taking or the date of transfer of possession
resulting from such Taking. In the event that a portion of the Premises is so
taken and this Lease is not terminated, Landlord shall, to the extent of
proceeds paid to Landlord as a result of the Taking, with reasonable diligence,
use commercially reasonable efforts to proceed to restore (to the extent
permitted by Law and covenants, conditions and restrictions then applicable to
the Project) the Premises (other than Tenant’s personal property and fixtures,
and above-standard tenant improvements) to a complete, functioning unit. In such
case, the Base Rent shall be reduced proportionately based on the portion of the
Premises so taken. If all or any portion of the Premises is the subject of a
temporary Taking, this Lease shall remain in full force and effect and Tenant
shall continue to perform each of its obligations under this Lease; in such
case, Tenant shall be entitled to receive the entire award allocable to the
temporary Taking of the Premises. Except as provided herein, Tenant shall not
assert any claim against Landlord or the condemning authority for, and hereby
assigns to Landlord, any compensation in connection with any such Taking, and
Landlord shall be entitled to receive the entire amount of any award therefor,
without deduction for any estate or interest of Tenant. Nothing contained in
this Paragraph 10 shall be deemed to give Landlord any interest in, or prevent
Tenant from seeking any award against the condemning authority for the Taking of
personal property, fixtures, above standard tenant improvements of Tenant or for
relocation or moving expenses recoverable by Tenant from the condemning
authority. This Paragraph 10 shall be Tenant’s sole and exclusive remedy in the
event of a Taking. This Lease sets forth the terms and conditions upon which
this Lease may terminate in the event of a Taking.

 

11.   ASSIGNMENT AND SUBLETTING

 

(a)  Tenant shall not directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, assign, sublet, mortgage or otherwise encumber
all or any portion of its interest in this Lease or in the Premises or grant any
license for any person other than Tenant or its employees to use or occupy the
Premises or any part thereof without obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Any such attempted assignment, subletting, license, mortgage, other
encumbrance or other use or occupancy without the consent of Landlord shall, at
Landlord’s option, be null and void and of no effect. Any mortgage or
encumbrance of all or any portion of Tenant’s interest in this Lease or in the
Premises and any grant of a license for any person other than Tenant or its
employees to use or occupy the Premises or any part thereof shall be deemed to
be an “assignment” of this Lease. In addition, as used in this Paragraph 11, the
term “Tenant” shall also mean any entity that has guaranteed Tenant’s
obligations under this Lease, and the restrictions applicable to Tenant
contained herein shall also be applicable to such guarantor.

 

(b)  No assignment or subletting shall relieve Tenant of its obligation to pay
the Rent and to perform all of the other obligations to be performed by Tenant
hereunder. The acceptance of Rent by Landlord from any other person shall not be
deemed to be a waiver by Landlord of any provision of this Lease or to be
consent to any subletting or assignment. Consent by Landlord to one subletting
or assignment shall not be deemed to constitute consent to any other or
subsequent attempted subletting or assignment. If Tenant desires at any time to
assign this Lease or to sublet the Premises or any portion thereof, it shall
first notify Landlord of its desire to do so and shall submit in writing to
Landlord all pertinent information relating to the proposed assignee or
sublessee, all pertinent information relating to the proposed assignment or
sublease, and all such financial information as Landlord may reasonably request
concerning the Tenant and proposed assignee or subtenant. Any assignment or
sublease shall be expressly subject to the terms and conditions of this Lease.

 



32

 



 

(c)  At any time within thirty (30) days after Landlord’s receipt of the
information specified in subparagraph (b) above, Landlord may by written notice
to Tenant elect to terminate this Lease as to the portion of the Premises so
proposed to be subleased or assigned (which may include all of the Premises),
with a proportionate abatement in the Rent payable hereunder.

 

(d)  Tenant acknowledges that it shall be reasonable for Landlord to withhold
its consent to a proposed assignment or sublease in any of the following
instances:

 

(i)  The assignee or sublessee (or any affiliate of the assignee or sublessee)
is not, in Landlord’s reasonable opinion, sufficiently creditworthy to perform
the obligations such assignee or sublessee will have under this Lease;

 

(ii)   The intended use of the Premises by the assignee or sublessee is not for
a permitted use under this Lease;

 

(iii)   The intended use of the Premises by the assignee or sublessee would
materially increase the pedestrian or vehicular traffic to the Premises or the
Building;

 

(iv)  Occupancy of the Premises by the assignee or sublessee would, in the good
faith judgment of Landlord, violate any agreement binding upon Landlord, the
Building or the Project with regard to the identity of tenants, usage in the
Building, or similar matters;

 

(v)  The assignee or sublessee (or any affiliate of the assignee or sublessee)
is then negotiating with Landlord or has negotiated with Landlord within the
previous six (6) months, or is a current tenant or subtenant within the Building
or Project;

 

(vi)  The identity or business reputation of the assignee or sublessee will, in
the good faith judgment of Landlord, tend to damage the goodwill or reputation
of the Building or Project;

 

(vii)   the proposed sublease would result in more than two subleases of
portions of the Premises being in effect at any one time during the Lease Term;
or

 

(viii)   In the case of a sublease, the subtenant has not acknowledged that the
Lease controls over any inconsistent provision in the sublease.

 

(e)  The foregoing criteria shall not exclude any other reasonable basis for
Landlord to refuse its consent to such assignment or sublease. Notwithstanding
any contrary provision of this Lease, if Tenant or any proposed assignee or
sublessee claims that Landlord has unreasonably withheld its consent to a
proposed assignment or sublease or otherwise has breached its obligations under
this Paragraph 11, their sole remedy shall be to seek a declaratory judgment
and/or injunctive relief without any monetary damages, and, with respect
thereto, Tenant, on behalf of itself and, to the extent permitted by law, such
proposed assignee/sublessee, hereby waives all other remedies against Landlord,
including, without limitation, the right to seek monetary damages or to
terminate this Lease.

 



33

 



 

(f)   Subject to Paragraph 11(a), if any Tenant is a corporation, partnership or
other entity that is not publicly traded on a recognized national stock
exchange, any transaction or series of related or unrelated transactions
(including, without limitation, any dissolution, merger, consolidation or other
reorganization, any withdrawal or admission of a partner or change in a
partner’s interest, or any issuance, sale, gift, transfer or redemption of any
capital stock of or ownership interest in such entity, whether voluntary,
involuntary or by operation of law, or any combination of any of the foregoing
transactions) resulting in the transfer of control of such Tenant, shall be
deemed to be an assignment of this Lease subject to the provisions of this
Paragraph 11. The term “control” as used in this Paragraph 11(f) means the power
to directly or indirectly direct or cause the direction of the management or
policies of Tenant. Any transfer of control of a subtenant which is a
corporation or other entity shall be deemed an assignment of any sublease.
Notwithstanding anything to the contrary in this Paragraph 11(e), if the
original Tenant under this Lease is a corporation, partnership or other entity,
a change or series of changes in ownership of stock or other ownership interests
which would result in direct or indirect change in ownership of less than ten
percent (10%) of the outstanding stock of or other ownership interests in such
Tenant as of the date of the execution and delivery of this Lease shall not be
considered a change of control.

 

(g)  Notwithstanding any assignment or subletting, Tenant and any guarantor or
surety of Tenant’s obligations under this Lease shall at all times during the
Initial Term, and any subsequent renewals or extensions set forth in this Lease,
remain fully responsible and liable for the payment of the rent and for
compliance with all of Tenant’s other obligations under this Lease. In the event
that the Rent due and payable by a sublessee or assignee (or a combination of
the rental payable under such sublease or assignment, plus any bonus or other
consideration therefor or incident thereto) exceeds the Rent payable under this
Lease, then Tenant shall be bound and obligated to pay Landlord, as additional
rent hereunder, one-half of all such excess Rent and other excess consideration
within thirty (30) days following receipt thereof by Tenant.

 

(h)  If this Lease is assigned or if the Premises is subleased (whether in whole
or in part), or in the event of the mortgage or pledge of Tenant’s leasehold
interest, or grant of any concession or license within the Premises, or if the
Premises are occupied in whole or in part by anyone other than Tenant, then upon
a default by Tenant hereunder Landlord may collect Rent from the assignee,
sublessee, mortgagee, pledgee, concessionee or licensee or other occupant and,
except to the extent set forth in the preceding paragraph, apply the amount
collected to the next Rent payable hereunder; and all such Rent collected by
Tenant shall be held in deposit for Landlord and immediately forwarded to
Landlord. No such transaction or collection of Rent or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder.

 

(i)  If Tenant effects an assignment or sublease or requests the consent of
Landlord to any proposed assignment or sublease, then Tenant shall, upon demand,
pay Landlord a non-refundable administrative fee of One Thousand Dollars
($1,000.00), plus any reasonable attorneys’ and paralegal fees and costs
incurred by Landlord in connection with such assignment or sublease or request
for consent. Acceptance of the One Thousand Dollar ($1,000.00) administrative
fee and/or reimbursement of Landlord’s attorneys’ and paralegal fees shall in no
event obligate Landlord to consent to any proposed assignment or sublease.

 



34

 



 

(j)  Notwithstanding any provision of this Lease to the contrary, in the event
this Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other consideration payable or otherwise
to be delivered in connection with such assignment shall be paid or delivered to
Landlord, shall be and remain the exclusive property of Landlord and shall not
constitute the property of Tenant or Tenant’s estate within the meaning of the
Bankruptcy Code. All such money and other consideration not paid or delivered to
Landlord shall be held in trust for the benefit of Landlord and shall be
promptly paid or delivered to Landlord.

 

(k)  The joint and several liability of the Tenant named herein and any
immediate and remote successor-in-interest of Tenant (by assignment or
otherwise), and the due performance of the obligations of this Lease on Tenant’s
part to be performed or observed, shall not in any way be discharged, released
or impaired by any (a) agreement that modifies any of the rights or obligations
of the parties under this Lease, (b) stipulation that extends the time within
which an obligation under this Lease is to be performed, (c) waiver of the
performance of an obligation required under this Lease, or (d) failure to
enforce any of the obligations set forth in this Lease.

 

(l)  If Tenant is any form of partnership, a withdrawal or change, voluntary,
involuntary or by operation of law of any partner, or the dissolution of the
partnership, shall be deemed a voluntary assignment. If Tenant consists of more
than one (1) person, a purported assignment, voluntary or involuntary or by
operation of law from one (1) person to the other shall be deemed a voluntary
assignment. Subject to Paragraph 11(a), if Tenant is a corporation or limited
liability entity and is not publicly traded on a recognized national stock
exchange, any dissolution, merger, consolidation or other reorganization of
Tenant, or sale or other transfer of a controlling percentage of the ownership
interest of Tenant, or the sale of at least ten percent (10%) of the value of
the assets of Tenant shall be deemed a voluntary assignment.

 

12.   DEFAULT

 

(a)  Events of Default. The occurrence of any one or more of the following
events shall constitute an “event of default” or “default” (herein so called)
under this Lease by Tenant: (i) Tenant shall fail to pay Rent or any other
rental or sums payable by Tenant hereunder within five (5) days after Landlord
notifies Tenant of such nonpayment; provided, however, Landlord shall only be
obligated to provide such written notice to Tenant one (1) time within any
calendar year and in the event Tenant fails to timely pay Rent or any other sums
for a second time during any calendar year, then Tenant shall be in default for
such late payment after a grace period of five (5) days, and Landlord shall have
no obligation or duty to provide notice of such non-payment to Tenant prior to
declaring an event of default under this Lease; (ii) the failure by Tenant to
observe or perform any of the express or implied covenants or provisions of this
Lease to be observed or performed by Tenant, other than monetary failures as
specified in Paragraph 12(a)(i) above, where such failure shall continue for a
period of thirty (30) days after written notice thereof from Landlord to Tenant;
provided, however, that if the nature of Tenant’s default is such that more than
thirty (30) days are reasonably required for its cure, then Tenant shall not be
deemed to be in default if Tenant shall commence such cure within said thirty
(30) day period and thereafter diligently prosecute such cure to completion,
which completion shall occur not later than sixty (60) days from the date of
such notice from Landlord; (iii) the making by Tenant or any guarantor hereof of
any general assignment for the benefit of creditors, (iv) the filing by or
against Tenant or any guarantor hereof of a petition to have Tenant or any
guarantor hereof adjudged a bankrupt or a petition for reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Tenant or any guarantor hereof, the same is dismissed
within sixty (60) days), (v) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease or of substantially all of guarantor’s assets,
where possession is not restored to Tenant or guarantor within sixty (60) days,
(vi) the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of substantially all of guarantor’s
assets or of Tenant’s interest in this Lease where such seizure is not
discharged within sixty (60) days; (vii) any material representation or warranty
made by Tenant or guarantor in this Lease or any other document delivered in
connection with the execution and delivery of this Lease or pursuant to this
Lease proves to be incorrect in any material respect; or (viii) Tenant or
guarantor shall be liquidated or dissolved or shall begin proceedings towards
its liquidation or dissolution; or (ix) the abandonment of the Premises by
Tenant in excess of sixty (60) days.

 



35

 



 

(b)  Landlord’s Remedies; Termination. In the event of any event of default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord may at its option pursue any one or more of
the following remedies, without any notice or demand to the extent permitted by
Law or hereinafter specified:

 

(i)  after written notice to Tenant and three (3) days opportunity to cure,
commence dispossessory proceedings with or without the termination of this
Lease. Tenant shall remain liable for the payment of all Rent accruing after any
writ of possession as to the Premises is issued to Landlord;

 

(ii)   after written notice to Tenant and three (3) days opportunity to cure,
terminate Tenant’s right to possession without terminating this Lease. Upon any
such termination of Tenant’s right to possession only without termination of the
Lease, Landlord may, at Landlord’s option, enter into the Premises, remove
Tenant’s signs and other evidences of tenancy, and take and hold possession
thereof as provided below, without such entry and possession terminating the
Lease or releasing Tenant, in whole or in part, from any obligation, including
Tenant’s obligation to pay Rent including any amounts treated as Additional
Rent, hereunder for the full Lease Term. In any such case, Tenant shall pay
forthwith to Landlord, if and when Landlord so elects, a sum equal to the
discounted then present value of the Rent (using a discount rate equal to the
discount rate of the Federal Reserve Bank of Atlanta at the time of the
calculation plus one percent (1%) (the “Discount Rate”)), including any amounts
treated as Additional Rent hereunder (calculated for this purpose only in an
amount equal to the Additional Rent payable during the calendar year most
recently ended prior to the occurrence of such event of default), and other sums
provided herein to be paid by Tenant for the remainder of the stated Lease Term
hereof, discounted to present value using the Discount Rate. The payment of the
foregoing amounts shall not constitute payment of Rent in advance for the
remainder of the Lease Term. Instead, such sum shall be paid as agreed
liquidated damages and not as a penalty; the parties agree that it is difficult
or impossible to calculate the damages which Landlord will suffer as a result of
Tenant’s default, and this provision is intended to provide a reasonable
estimate of such damages. If Landlord pursues the remedy described in this
subparagraph (ii), Tenant waives any right to assert that Landlord’s actual
damages are less than the amount calculated under this subparagraph (ii), and
Landlord waives any right to assert that its damages are greater than the amount
calculated under this subparagraph (ii). Upon the receipt from Tenant of the sum
required to be paid pursuant to this subparagraph, Landlord shall use reasonable
efforts to relet the Premises. Upon making such payment and after Landlord has
received in full the balance of the Rent and other sums it would have received
over the remainder of the Lease Term (i.e., the difference between face amount
of Rent and Additional Rent due hereunder for the entire Lease Term and the
discounted amount paid to Landlord by Tenant), together with the reimbursement
or payment of any sums expended by Landlord on account of the cost of repairs,
alterations, additions, redecorating, and Landlord’s expenses of reletting and
collection of the rental accruing therefrom (including attorney’s fees and
broker’s commissions), Tenant shall receive from Landlord all Base Rent received
by Landlord from other tenants on account of the Premises during the Lease Term
hereof, provided that the amounts to which Tenant shall become so entitled shall
in no event exceed the entire amount actually paid by Tenant to Landlord
pursuant to this subparagraph (b)(ii). In no event shall Tenant be entitled to
any rental received by Landlord in excess of the amounts due by Tenant
hereunder;

 



36

 



 

(iii)   commence proceedings against Tenant for all amounts owed by Tenant to
Landlord, whether as Base Rent, Additional Rent, damages or otherwise;

 

(iv)  after written notice to Tenant and three (3) days opportunity to cure,
terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord. Tenant agrees to pay on demand the accelerated amount of
all loss and damage which Landlord may suffer by reason of the termination of
the Lease Term under this Paragraph or otherwise, including, without limitation,
an amount which, at the date of such termination, is calculated as follows: (aa)
the value of the excess, if any, of (1) a sum equal to the discounted then
present value of the Base Rent and any amounts treated as Additional Rent
hereunder (calculated for this purpose only in an amount equal to the Additional
Rent payable during the calendar year most recently ended prior to the
occurrence of such Event of Default), and other sums provided herein to be paid
by Tenant for the remainder of the stated Lease Term hereof, over (2) the
aggregate reasonable rental value of the Premises for the remainder of the
stated Lease Term hereof, which excess, if any, shall be discounted to present
value using the Discount Rate; plus (bb) the costs of recovering possession of
the Premises and all other expenses incurred by Landlord due to Tenant’s
default, including, without limitation, reasonable attorney’s fees; plus (cc)
the unpaid Base Rent and Additional Rent earned as of the date of termination
plus any interest and late fees due hereunder, plus amounts expressly owing on
the date of termination by Tenant to Landlord under this Lease or in connection
with the Premises. The amount as calculated above shall be deemed immediately
due and payable. The payment of the amount calculated in subparagraph (iv)(aa)
above shall not constitute payment of Rent in advance for the remainder of the
Lease Term. Instead, such sum shall be paid as agreed liquidated damages and not
as a penalty; the parties agree that it is difficult or impossible to calculate
the damages which Landlord will suffer as a result of Tenant’s default, and this
provision is intended to provide a reasonable estimate of such damages. If
Landlord pursues the remedy described in this subparagraph (iv), Tenant waives
any right to assert that Landlord’s actual damages are less than the amount
calculated under this subparagraph (iv), and Landlord waives any right to assert
that its damages are greater than the amount calculated under this
subparagraph (iv). In determining the aggregate reasonable rental value pursuant
to subparagraph (iv)(aa)(2) above, the parties hereby agree that, at the time
Landlord seeks to enforce this remedy, all relevant factors should be
considered, including, but not limited to, (1) the length of time remaining in
the Lease Term, (2) the then current market conditions in the general area in
which the Building is located, (3) the likelihood of reletting the Premises for
a period of time equal to the remainder of the Lease Term, (4) the net effective
rental rates then being obtained by landlords for similar type space of similar
size in similar type buildings in the general area in which the Building is
located, (5) the vacancy levels in the general area in which the Building is
located, (6) current levels of new construction that will be completed during
the remainder of the Lease Term and how this construction will likely affect
vacancy rates and rental rates, and (7) inflation. Tenant shall reimburse
Landlord for all reasonable attorney’s fees incurred by Landlord in connection
with enforcing this Lease;

 



37

 



 

(v)  after written notice to Tenant and three (3) days opportunity to cure,
terminate Tenant’s right to possession without terminating this Lease. Upon any
termination of Tenant’s right to possession only, without termination of the
Lease, Landlord may, at Landlord’s option, enter into the Premises, remove
Tenant’s signs and other evidences of tenancy, and take and hold possession
thereof as provided below, without such entry and possession terminating this
Lease or releasing Tenant, in whole or in part, from any obligation, including
Tenant’s obligation to pay Rent, including any amounts treated as Additional
Rent, hereunder for the full Lease Term. In any such case, Landlord may relet
the Premises on behalf of Tenant for such term or terms (which may be greater or
less than the period which would otherwise have constituted the balance of the
Lease Term) and on such terms and conditions (which may include concessions of
free rent and alteration, repair and improvement of the Premises) as Landlord,
in its sole discretion, may determine and receive directly the Rent by reason of
the reletting. Tenant agrees to pay Landlord on demand any deficiency that may
arise by reason of any reletting of the Premises. Tenant further agrees to
reimburse Landlord upon demand for any expenditure made by it for remodeling or
repairing in order to relet the Premises and for all other expenses incurred in
connection with such reletting (including without limitation attorney’s fees,
brokerage commissions, concessions of free rent and alteration, repair and
improvement of the Premises). Landlord shall have no obligation to relet the
Premises or any part thereof and shall in no event be liable for failure to
relet the Premises or any part thereof, or, in the event of any such reletting,
for refusal or failure to collect any rent due upon such reletting. No such
refusal or failure shall operate to relieve Tenant of any liability under this
Lease. Tenant shall instead remain liable for all Rent and for all such
expenses;

 

(vi)  intentionally omitted;

 

(vii)   do or cause to be done whatever Tenant is obligated to do under the
terms of this Lease, in which case Tenant agrees to reimburse Landlord on demand
for any and all costs or expenses which Landlord may thereby incur. Tenant
agrees that Landlord shall not be liable for any damages resulting to Tenant
from effecting compliance with Tenant’s obligations under this Paragraph,
whether caused by the negligence of Landlord or otherwise; and

 

(viii)   enforce the performance of Tenant’s obligations hereunder by injunction
or other equitable relief (which remedy may be exercised upon any breach or
default or any threatened breach or default of Tenant’s obligations hereunder).

 



38

 



 

(c)  Landlord’s Remedies; Re-Entry Rights. No re-entry or taking possession of
the Premises by Landlord pursuant to this Paragraph 12(c), and no acceptance of
surrender of the Premises or other action on Landlord’s part, shall be construed
as an election to terminate this Lease unless a written notice of such intention
be given to Tenant or unless the termination thereof be decreed by a court of
competent jurisdiction.

 

(d)  Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of Rent. If Tenant shall fail to pay any sum of money (other than Base
Rent) or perform any other act on its part to be paid or performed hereunder
after all applicable grace periods, and such failure shall continue for
three (3) days with respect to monetary obligations (or ten (10) days with
respect to non-monetary obligations, except in case of emergencies, in which
such case, such shorter period of time as is reasonable under the circumstances)
after Tenant’s receipt of written notice thereof from Landlord, Landlord may,
without waiving or releasing Tenant from any of Tenant’s obligations, make such
payment or perform such other act on behalf of Tenant. All sums so paid by
Landlord and all necessary incidental costs incurred by Landlord in performing
such other acts shall be payable by Tenant to Landlord within five (5) days
after demand therefor as Additional Rent.

 

(e)  Interest. If any monthly installment of Rent or Operating Expenses, or any
other amount payable by Tenant hereunder is not received by Landlord five (5)
days of when due, it shall bear interest at the Default Rate from the date due
until paid. All interest, and any late charges imposed pursuant to Paragraph
12(f) below, shall be considered Additional Rent due from Tenant to Landlord
under the terms of this Lease. The term “Default Rate” as used in this Lease
shall mean the lesser of (A) fifteen percent (15%) per annum, or (B) the maximum
rate of interest permitted by Law.

 

(f)   Late Charges. Tenant acknowledges that, in addition to interest costs, the
late payments by Tenant to Landlord of any monthly installment of Base Rent,
Additional Rent or other sums due under this Lease will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of such costs being
extremely difficult and impractical to fix. Such other costs include, without
limitation, processing, administrative and accounting charges and late charges
that may be imposed on Landlord by the terms of any mortgage, deed to secure
debt, deed of trust or related loan documents encumbering the Premises, the
Building or the Project. Accordingly, if any monthly installment of Base Rent,
Additional Rent or any other amount payable by Tenant hereunder is not received
by Landlord within five (5) days of when due, Tenant shall pay to Landlord an
additional sum of five percent (5%) of the overdue amount as a late charge, but
in no event more than the maximum late charge allowed by law. The parties agree
that such late charge represents a fair and reasonable estimate of the costs
that Landlord will incur by reason of any late payment as hereinabove referred
to by Tenant, and the payment of late charges and interest are distinct and
separate in that the payment of interest is to compensate Landlord for the use
of Landlord’s money by Tenant, while the payment of late charges is to
compensate Landlord for Landlord’s processing, administrative and other costs
incurred by Landlord as a result of Tenant’s delinquent payments.
Notwithstanding the foregoing, Tenant shall not be required to pay the late
charge on the first (1st) late payment of Base Rent, Additional Rent or other
sums due under this Lease, in any twelve (12) month period, provided that such
late payment is paid not later than five (5) days after the Tenant receives
notice of such late payment. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

 



39

 



 

(g)  Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Paragraph 12 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease. Nothing in this Paragraph 12 shall
be deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.

 

(h)  Tenant’s Waiver of Redemption. Tenant hereby waives and surrenders for
itself and all those claiming under it, including creditors of all kinds, (i)
any right and privilege which it or any of them may have under any present or
future law to redeem any of the Premises or to have a continuance of this Lease
after termination of this Lease or of Tenant’s right of occupancy or possession
pursuant to any court order or any provision hereof, and (ii) the benefits of
any present or future law which exempts property from liability for debt or for
distress for Rent.

 

(i)  Costs upon Default and Litigation. Tenant shall pay to Landlord as
Additional Rent all the expenses incurred by Landlord in connection with any
default by Tenant hereunder or the exercise of any remedy by reason of any
default by Tenant hereunder, including reasonable attorneys’ fees and expenses.

 

13.   ACCESS; CONSTRUCTION

 

Landlord reserves from the leasehold estate hereunder, in addition to all other
rights reserved by Landlord under this Lease, the right to use the roof and
exterior walls of the Premises and the area beneath, adjacent to and above the
Premises. Landlord also reserves the right to install, use, maintain, repair,
replace and relocate equipment, machinery, meters, pipes, ducts, plumbing,
conduits and wiring through the Premises, which serve other portions of the
Building or the Project in a manner and in locations which do not unreasonably
interfere with Tenant’s use of the Premises. In addition, Landlord shall have
free access to any and all mechanical installations of Landlord or Tenant,
including, without limitation, machine rooms, telephone rooms and electrical
closets. Tenant agrees that there shall be no construction of partitions or
other obstructions which materially interfere with or which threaten to
materially interfere with Landlord’s free access thereto, or materially
interfere with the moving of Landlord’s equipment to or from the enclosures
containing said installations. Landlord shall at all reasonable times, during
normal business hours and after reasonable written or oral notice, have the
right to enter the Premises to inspect the same, to supply janitorial service
and any other service to be provided by Landlord to Tenant hereunder, to exhibit
the Premises to prospective purchasers, lenders or tenants, to post notices of
non-responsibility, to alter, improve, restore, rebuild or repair the Premises
or any other portion of the Building, or to do any other act permitted or
contemplated to be done by Landlord hereunder, all without being deemed guilty
of an eviction of Tenant and without liability for abatement of Rent or
otherwise. For such purposes, Landlord may also erect scaffolding and other
necessary structures where reasonably required by the character of the work to
be performed. Landlord shall conduct all such inspections and/or improvements,
alterations and repairs so as to minimize, to the extent reasonably practical
and without material additional expense to Landlord, any interruption of or
interference with the business of Tenant. Tenant hereby waives any claim for
damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby. For each of such purposes, Landlord shall at all
times have and retain a key with which to unlock all of the doors in, upon and
about the Premises (excluding Tenant’s vaults and safes, access to which shall
be provided by Tenant upon Landlord’s reasonable request). Landlord shall have
the right to use any and all means which Landlord may deem proper in an
emergency in order to obtain entry to the Premises or any portion thereof, and
Landlord shall have the right, at any time during the Lease Term, to provide
whatever access control measures it deems reasonably necessary to the Project
and/or Building, without any interruption or abatement in the payment of Rent by
Tenant. Any entry into the Premises obtained by Landlord by any of such means
shall not under any circumstances be construed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or any eviction of Tenant from the
Premises or any portion thereof. No provision of this Lease shall be construed
as obligating Landlord to perform any repairs, Alterations or decorations to the
Premises or the Project except as otherwise expressly agreed to be performed by
Landlord pursuant to the provisions of this Lease.

 



40

 



 

14.   BANKRUPTCY

 

(a)  If at any time on or before the Commencement Date there shall be filed by
or against Tenant in any court, tribunal, administrative agency or any other
forum having jurisdiction, pursuant to any applicable law, either of the United
States or of any state, a petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver, trustee or conservator of
all or a portion of Tenant’s property, or if Tenant makes an assignment for the
benefit of creditors, this Lease shall ipso facto be canceled and terminated and
in such event neither Tenant nor any person claiming through or under Tenant or
by virtue of any applicable law or by an order of any court, tribunal,
administrative agency or any other forum having jurisdiction, shall be entitled
to possession of the Premises and Landlord, in addition to the other rights and
remedies given by Paragraph 12 hereof or by virtue of any other provision
contained in this Lease or by virtue of any applicable law, may retain as
damages any Rent, Security Deposit or moneys received by it from Tenant or
others on behalf of Tenant.

 

(b)  If, after the Commencement Date, or if at any time during the term of this
Lease, there shall be filed against Tenant in any court, tribunal,
administrative agency or any other forum having jurisdiction, pursuant to any
applicable law, either of the United States or of any state, a petition in
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver, trustee or conservator of all or a portion of Tenant’s property, and
the same is not dismissed after sixty (60) calendar days, or if Tenant makes an
assignment for the benefit of creditors, this Lease, at the option of Landlord
exercised within a reasonable time after notice of the happening of any one or
more of such events, may be canceled and terminated and in such event neither
Tenant nor any person claiming through or under Tenant or by virtue of any
statute or of an order of any court shall be entitled to possession or to remain
in possession of the Premises, but shall forthwith quit and surrender the
Premises, and Landlord, in addition to the other rights and remedies granted by
Paragraph 12 hereof or by virtue of any other provision contained in this Lease
or by virtue of any applicable law, may retain as damages any Rent, Security
Deposit or moneys received by it from Tenant or others on behalf of Tenant.

 

15.   SUBSTITUTION OF PREMISES

 

Intentionally deleted.

 



41

 



 

16.   SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES

 

(a)  Tenant agrees that this Lease and the rights of Tenant hereunder shall be
subject and subordinate to any and all deeds to secure debt, deeds of trust,
security interests, mortgages, master leases, ground leases or other security
documents and any and all modifications, renewals, extensions, consolidations
and replacements thereof (collectively, “Security Documents”) which hereafter
constitute a lien upon or affect the Project, the Building or the Premises. Such
subordination shall be effective without the necessity of the execution by
Tenant of any additional document for the purpose of evidencing or effecting
such subordination. In addition, Landlord shall have the right to subordinate or
cause to be subordinated any such Security Documents to this Lease and in such
case, in the event of the termination or transfer of Landlord’s estate or
interest in the Project by reason of any termination or foreclosure of any such
Security Documents, Tenant shall, notwithstanding such subordination, attorn to
and become the Tenant of the successor-in-interest to Landlord at the option of
such successor-in-interest. Furthermore, Tenant shall within ten (10) business
days of demand therefor execute any instruments or other documents which may be
required by Landlord or the holder of any Security Document and specifically
shall execute, acknowledge and deliver within ten (10) business days of demand
therefor a subordination of lease or subordination of deed of trust or mortgage,
in the form reasonably required by the holder of the Security Document
requesting the document; the failure to do so by Tenant within such time period
shall be a material default hereunder; provided, however, as a condition to the
effectiveness of the subordination and attornment in this paragraph the new
landlord or the holder of any Security Document shall agree that Tenant’s quiet
enjoyment of the Premises shall not be disturbed as long as Tenant is not in
default under this Lease. Landlord shall use commercially reasonable efforts to
obtain a subordination, non-disturbance and attornment agreement (the “SNDA”)
from Landlord’s mortgagee in connection with this Lease. Notwithstanding the
foregoing, the effectiveness of this Lease shall in no way be conditioned on
obtaining the SNDA. Tenant shall reimburse Landlord for any third party costs or
expenses incurred by Landlord in connection with the SNDA.

 

(b)  If any proceeding is brought for default under any ground or master lease
to which this Lease is subject or in the event of foreclosure or the exercise of
the power of sale under any mortgage, deed of trust or other Security Document
made by Landlord covering the Premises, at the election of such ground lessor,
master lessor or purchaser at foreclosure, Tenant shall attorn to and recognize
the same as Landlord under this Lease, provided such successor expressly agrees
in writing to be bound to all future obligations by the terms of this Lease, and
if so requested, Tenant shall enter into a new lease with that successor on the
same terms and conditions as are contained in this Lease (for the unexpired term
of this Lease then remaining). Tenant hereby waives its rights under any current
or future law which gives or purports to give Tenant any right to terminate or
otherwise adversely affect this Lease and the obligations of Tenant hereunder in
the event of any such foreclosure proceeding or sale.

 



42

 



 

(c)  In addition to any statutory lien for Rent in Landlord’s favor, Landlord
(the secured party for purposes hereof) shall have and Tenant (the debtor for
purposes hereof) hereby grants to Landlord, an express contract lien and a
continuing security interest to secure the payment of all Rent due hereunder
from Tenant, upon all goods, wares, equipment, fixtures, furniture, inventory
and other personal property of Tenant (and any transferees or other occupants of
the Premises) presently or hereafter situated on the Premises and upon all
proceeds of any insurance which may accrue to Tenant by reason of damage or
destruction of any such property. In the event of a default under this Lease,
Landlord shall have, in addition to any other remedies provided herein or by
law, all rights and remedies under the Uniform Commercial Code of the state in
which the Premises is located, including without limitation the right to sell
the property described in this paragraph at public or private sale upon ten (10)
days’ notice to Tenant, which notice Tenant hereby agrees is adequate and
reasonable. Tenant hereby agrees to execute such other instruments necessary or
desirable in Landlord’s discretion to perfect the security interest hereby
created. Any statutory lien for Rent is not hereby waived, the express
contractual lien herein granted being in addition and supplementary thereto.
Landlord and Tenant agree that this Lease and the security interest granted
herein serve as a financing statement, and a copy or photographic or other
reproduction of this paragraph of this Lease may be filed of record by Landlord
and have the same force and effect as the original. Tenant warrants and
represents that the collateral subject to the security interest granted herein
is not purchased or used by Tenant for personal, family or household purposes.
Tenant further warrants and represents to Landlord that the lien granted herein
constitutes a first and superior lien and that Tenant will not allow the placing
of any other lien upon any of the property described in this paragraph without
the prior written consent of Landlord. Nothing in this Paragraph 16(c) shall
permit Tenant to encumber its leasehold interest in the Premises.

 

(d)  Tenant shall, upon not less than fifteen (15) days’ prior written notice by
Landlord, execute, acknowledge and deliver to Landlord a statement in writing
certifying to those facts for which certification has been requested by Landlord
or any current or prospective purchaser, holder of any Security Document, ground
lessor or master lessor, including, but without limitation, that (i) this Lease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), (ii) the dates to which the Base Rent, Additional Rent and other
charges hereunder have been paid, if any, and (iii) whether or not to the best
knowledge of Tenant, Landlord is in default in the performance of any covenant,
agreement or condition contained in this Lease and, if so, specifying each such
default of which Tenant may have knowledge. To the extent it is accurate, the
form of the statement attached hereto as Exhibit D is hereby approved by Tenant
for use pursuant to this subparagraph (d); however, at Landlord’s option,
Landlord shall have the right to use other forms for such purpose that are
accurate and reasonably acceptable to Tenant. Tenant’s failure to execute and
deliver such statement within such time shall, at the option of Landlord,
constitute a material default under this Lease and, in any event, shall be
conclusive upon Tenant that this Lease is in full force and effect without
modification except as may be represented by Landlord in any such certificate
prepared by Landlord and delivered to Tenant for execution. Any statement
delivered pursuant to this Paragraph 16 may be relied upon by any prospective
purchaser of the fee of the Building or the Project or any mortgagee, ground
lessor or other like encumbrances thereof or any assignee of any such
encumbrance upon the Building or the Project.

 



43

 



 

17.   SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY

 

(a)  In the event of a sale or conveyance by Landlord of the Building or the
Project, Landlord’s obligations accruing after such sale or conveyance shall the
sole responsibility of the new owner if such new owner expressly assumes such
obligations. If the Security Deposit has been deposited by Tenant to Landlord
prior to such sale or conveyance, Landlord shall transfer the Security Deposit
to the purchaser, and upon delivery to Tenant of notice thereof, Landlord shall
be discharged from any further liability in reference thereto.

 

(b)  Landlord shall not be in default of any obligation of Landlord hereunder
unless Landlord fails to perform any of its obligations under this Lease within
sixty (60) days after receipt of written notice of such failure from Tenant;
provided, however, that if the nature of Landlord’s obligation is such that more
than sixty (60) days are required for its performance, Landlord shall not be in
default if Landlord commences to cure such default within the sixty (60) period
and thereafter diligently prosecutes the same to completion. All obligations of
Landlord under this Lease will be binding upon Landlord only during the period
of its ownership of the Project and not thereafter. All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder.

 

(c)  [Intentionally Deleted]

 

(d)  As a condition to the effectiveness of any notice of default given by
Tenant to Landlord, Tenant shall also concurrently give such notice under the
provisions of Paragraph 17(b) to each beneficiary under a Security Document
encumbering the Project if Tenant has received written notice (such notice to
specify the address of the beneficiary) of such beneficiary under the Security
Document encumbering the Project. ). In the event Landlord shall fail to cure
any breach or default within the time period specified in subparagraph (b), then
prior to the pursuit of any remedy therefor by Tenant, all such beneficiaries
shall have an additional thirty (30) days within which to cure such default, or
if such default cannot reasonably be cured within such period, then each such
beneficiary shall have such additional time as shall be necessary to cure such
default, provided that within such thirty (30) day period, such beneficiary has
commenced and is diligently pursuing the remedies available to it which are
necessary to cure such default (including, without limitation, as appropriate,
commencement of foreclosure proceedings).

 



44

 



 

18.   PARKING; COMMON AREAS

 

(a)  Tenant shall have the right to the nonexclusive use of the number parking
spaces located in the surface parking area adjacent to the Building as specified
in Item 12 of the Basic Lease Provisions for the parking of operational motor
vehicles used by Tenant, its officers and employees only, the location of which
is subject to availability as concerns non-reserved parking. Landlord reserves
the right, at any time upon written notice to Tenant, to designate the location
of Tenant’s non-reserved parking spaces as determined by Landlord in its
reasonable discretion. The use of such spaces shall be subject to the rules and
regulations adopted by Landlord from time to time for the use of the parking
areas. Landlord further reserves the right to make such changes to the parking
system as Landlord may deem necessary or reasonable from time to time; i.e.,
Landlord may provide for one or a combination of parking systems, including,
without limitation, self-parking, single or double stall parking spaces, and
valet assisted parking. Except as is specified in Item 12 of the Basic Lease
provisions, Tenant agrees that Tenant, its officers and employees shall not be
entitled to park in any reserved or specially assigned areas designated by
Landlord from time to time in the Building’s parking or other parking areas in
the Project. Landlord may require execution of an agreement with respect to the
use of such parking areas by Tenant and/or its officers and employees in form
reasonably satisfactory to Landlord as a condition of any such use by Tenant,
its officers and employees. A default by Tenant, its officers or employees in
the payment of any parking charges, the compliance with such rules and
regulations, or the performance of such agreement(s) shall constitute a material
default by Tenant hereunder. Tenant shall not permit or allow any vehicles that
belong to or are controlled by Tenant or Tenant’s officers, employees,
suppliers, shippers, customers or invitees to be loaded, unloaded or parked in
areas other than those designated by Landlord for such activities. If Tenant
permits or allows any of the prohibited activities described in this Paragraph,
then Landlord shall have the right, without notice, in addition to such other
rights and remedies that it may have, to remove or tow away the vehicle involved
and charge the cost to Tenant, which cost shall be immediately payable upon
demand by Landlord.

 

(b)  Subject to subparagraph (c) below and the remaining provisions of this
Lease, Tenant shall have the nonexclusive right, in common with others, to the
use of such entrances, lobbies, fire vestibules, common restrooms (excluding
restrooms on any full floors leased by a tenant), mechanical areas, ground floor
corridors, elevators and elevator foyers, electrical and janitorial closets,
telephone and equipment rooms, loading and unloading areas, the Project’s plaza
areas, if any, ramps, drives, stairs, and similar access ways and service ways
and other common areas and facilities in and adjacent to the Building and the
Project as are designated from time to time by Landlord for the general
nonexclusive use of Landlord, Tenant and the other tenants of the Project and
their respective employees, agents, representatives, licensees and invitees
(“Common Areas”). The use of such Common Areas shall be subject to the rules and
regulations contained herein and the provisions of any covenants, conditions and
restrictions affecting the Building or the Project. Tenant shall keep all of the
Common Areas free and clear of any obstructions created or permitted by Tenant
or resulting from Tenant’s operations, and shall use the Common Areas only for
normal activities, parking and ingress and egress by Tenant and its employees,
agents, representatives, licensees and invitees to and from the Premises, the
Building or the Project. If, in the reasonable opinion of Landlord, unauthorized
persons are using the Common Areas by reason of the presence of Tenant in the
Premises, Tenant, upon demand of Landlord, shall correct such situation by
appropriate action or proceedings against all such unauthorized persons. Nothing
herein shall affect the rights of Landlord at any time to remove any such
unauthorized persons from said areas or to prevent the use of any of said areas
by unauthorized persons. Landlord reserves the right to make such changes,
alterations, additions, deletions, improvements, repairs or replacements in or
to the Building, the Project (including the Premises) and the Common Areas as
Landlord may reasonably deem necessary or desirable, including, without
limitation, constructing new buildings and making changes in the location, size,
shape and number of driveways, entrances, parking spaces, parking areas, loading
areas, landscaped areas and walkways; provided, however, that (i) there shall be
no unreasonable permanent obstruction of access to or use of the Premises
resulting therefrom, and (ii) Landlord shall use commercially reasonable efforts
to minimize any interruption with Tenant’s use of the Premises. In the event
that the Project is not completed on the date of execution of this Lease,
Landlord shall have the sole judgment and discretion to determine the
architecture, design, appearance, construction, workmanship, materials and
equipment with respect to construction of the Project. Notwithstanding any
provision of this Lease to the contrary, the Common Areas shall not in any event
be deemed to be a portion of or included within the Premises leased to Tenant
and the Premises shall not be deemed to be a portion of the Common Areas. This
Lease is granted subject to the terms hereof, the rights and interests of third
parties under existing liens, ground leases, easements and encumbrances
affecting such property, all zoning regulations, rules, ordinances, building
restrictions and other laws and regulations now in effect or hereafter adopted
by any governmental authority having jurisdiction over the Project or any part
thereof.

 



45

 



 

(c)  Notwithstanding any provision of this Lease to the contrary, Landlord
specifically reserves the right to redefine the term “Project” for purposes of
allocating and calculating Operating Expenses so as to include or exclude areas
as Landlord shall from time to time determine or specify (and any such
determination or specification shall be without prejudice to Landlord’s right to
revise thereafter such determination or specification). In addition, Landlord
shall have the right to contract or otherwise arrange for amenities, services or
utilities (the cost of which is included within Operating Expenses) to be on a
common or shared basis to both the Project (i.e., the area with respect to which
Operating Expenses are determined) and adjacent areas not included within the
Project, so long as the basis on which the cost of such amenities, services or
utilities is allocated to the Project is determined on an arms-length basis or
some other basis reasonably determined by Landlord. In the case where the
definition of the Project is revised for purposes of the allocation or
determination of Operating Expenses, Tenant’s Proportionate Share may be
appropriately revised to equal the percentage share of all Rentable Area
contained within the Project (as then defined) represented by the Premises. The
Rentable Area of the Project and/or Building is subject to adjustment by
Landlord from time to time to reflect any remeasurement thereof by Landlord’s
architect, at Landlord’s request, and/or as a result of any additions or
deletions to any of the buildings in the Project as designated by Landlord.
Landlord shall have the sole right to determine, in its reasonable discretion,
which portions of the Project and other areas, if any, shall be served by common
management, operation, maintenance and repair. Landlord shall also have the
right, in its reasonable discretion, to allocate and prorate any portion or
portions of the Operating Expenses on a building-by-building basis, on an
aggregate basis of all buildings in the Project, or any other reasonable manner
including, without limitation, the allocation of certain Project Operating
Expenses to the various buildings in the Project, and if allocated on a
building-by-building basis, then Tenant’s Proportionate Share shall, as to the
portion of the Operating Expenses so allocated, be based on the ratio of the
Rentable Area of the Premises to the Rentable Area of the Building. Landlord
shall have the exclusive rights to the airspace above and around, and the
subsurface below, the Premises and other portions of the Building and Project.

 

19.   MISCELLANEOUS

 

(a)  Attorneys’ Fees. In the event of any legal action or proceeding brought by
either party against the other arising out of this Lease, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs (including,
without limitation, court costs and expert witness fees) incurred in such
action. Such amounts shall be included in any judgment rendered in any such
action or proceeding.

 



46

 



 

(b)  Waiver. No waiver by Landlord of any provision of this Lease or of any
breach by Tenant hereunder shall be deemed to be a waiver of any other provision
hereof, or of any subsequent breach by Tenant. Landlord’s consent to or approval
of any act by Tenant requiring Landlord’s consent or approval under this Lease
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act of Tenant. No act or thing done by Landlord or
Landlord’s agents during the term of this Lease shall be deemed an acceptance of
a surrender of the Premises, unless in writing signed by Landlord. The delivery
of the keys to any employee or agent of Landlord shall not operate as a
termination of the Lease or a surrender of the Premises. The acceptance of any
Rent by Landlord following a breach of this Lease by Tenant shall not constitute
a waiver by Landlord of such breach or any other breach unless such waiver is
expressly stated in a writing signed by Landlord.

 

(c)  Notices. Any notice, demand, request, consent, approval, disapproval or
certificate (“Notice”) required or desired to be given under this Lease shall be
in writing and given by certified mail, return receipt requested, by personal
delivery or by a nationally recognized overnight delivery service (such as
Federal Express or UPS) providing a receipt for delivery. Notices may not be
given by facsimile. The date of giving any Notice shall be deemed to be the date
upon which delivery is actually made by one of the methods described in this
Paragraph 19(c) (or attempted if said delivery is refused or rejected). If a
Notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day. All notices, demands, requests, consents,
approvals, disapprovals, or certificates shall be addressed at the address
specified in Item 13 of the Basic Lease Provisions or to such other addresses as
may be specified by written notice from Landlord to Tenant and if to Tenant, at
the Premises. Either party may change its address by giving reasonable advance
written Notice of its new address in accordance with the methods described in
this Paragraph; provided, however, no notice of either party’s change of address
shall be effective until fifteen (15) days after the addressee’s actual receipt
thereof. For the purpose of this Lease, counsel for either party may provide
Notices to the other party on behalf of their respective client, and such
notices shall be binding as if such notices have been provided directly by the
party.

 

(d)  Access Control. Landlord shall be the sole determinant of the type and
amount of any access control or courtesy guard services to be provided to the
Project, if any. IN ALL EVENTS, LANDLORD SHALL NOT BE LIABLE TO TENANT, AND
TENANT HEREBY WAIVES ANY CLAIM AGAINST LANDLORD, FOR (I) ANY UNAUTHORIZED OR
CRIMINAL ENTRY OF THIRD PARTIES INTO THE PREMISES, THE BUILDING OR THE PROJECT,
(II) ANY DAMAGE TO PERSONS, OR (III) ANY LOSS OF PROPERTY IN AND ABOUT THE
PREMISES, THE BUILDING OR THE PROJECT, BY OR FROM ANY UNAUTHORIZED OR CRIMINAL
ACTS OF THIRD PARTIES, REGARDLESS OF ANY ACTION, INACTION, FAILURE, BREAKDOWN,
MALFUNCTION AND/OR INSUFFICIENCY OF THE ACCESS CONTROL OR COURTESY GUARD
SERVICES PROVIDED BY LANDLORD, IF ANY. Subject to Landlord’s approval, Tenant
may provide such supplemental security services and may install within the
Premises such supplemental security equipment, systems and procedures as may
reasonably be required for the protection of its employees and invitees,
provided that Tenant shall coordinate such services and equipment with any
security provided by Landlord. The determination of the extent to which such
supplemental security equipment, systems and procedures are reasonably required
shall be made in the sole judgment, and shall be the sole responsibility, of
Tenant. Tenant acknowledges that it has neither received nor relied upon any
representation or warranty made by or on behalf of Landlord with respect to the
safety or security of the Premises or the Project or any part thereof or the
extent or effectiveness of any security measures or procedures now or hereafter
provided by Landlord, and further acknowledges that Tenant has made its own
independent determinations with respect to all such matters.

 



47

 



 

(e)  Storage. Any storage space at any time leased to Tenant hereunder shall be
used exclusively for storage. Notwithstanding any other provision of this Lease
to the contrary, (i) Landlord shall have no obligation to provide heating,
cleaning, water or air conditioning therefor, and (ii) Landlord shall be
obligated to provide to such storage space only such electricity as will, in
Landlord’s judgment, be adequate to light said space as storage space.

 

(f)   Holding Over. If Tenant retains possession of the Premises after the
termination or expiration of the Lease Term, then Tenant shall, at Landlord’s
election become a tenant at sufferance (and not a tenant at will), such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Rent for (i) the first three (3) months of the holdover period,
an amount equal to one hundred and twenty-five percent (125%) of the Rent in
effect on the termination date, but expressly conditioned on Tenant’s delivery
to Landlord of written notice of Tenant’s intent to holdover no less than six
months prior to the expiration of the Term; and (ii) any period following the
initial three months of the holdover period, an amount equal to one hundred and
fifty percent (150%) of the Rent in effect on the termination date, computed on
a monthly basis for each month or part thereof during such holding over. All
other payments (including payment of Additional Rent) shall continue under the
terms of this Lease. In addition, Tenant shall be liable for all damages
incurred by Landlord as a result of such holding over. No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Paragraph shall not
be construed as consent for Tenant to retain possession of the Premises.

 

(g)  Condition of Premises. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
LEASE, LANDLORD HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED PURPOSE OR USE,
WHICH DISCLAIMER IS HEREBY ACKNOWLEDGED BY TENANT. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED INT THIS LEASE, THE TAKING OF POSSESSION BY TENANT SHALL BE CONCLUSIVE
EVIDENCE THAT TENANT:

 

(i)  ACCEPTS THE PREMISES, THE BUILDING AND LEASEHOLD IMPROVEMENTS AS SUITABLE
FOR THE PURPOSES FOR WHICH THE PREMISES WERE LEASED;

 



48

 



 

(ii)   EXCEPT FOR PUNCHLIST ITEMS AND SUBJECT TO THE LANDLORD’S WARRANTY,
ACCEPTS THE PREMISES AS BEING IN GOOD AND SATISFACTORY CONDITION; AND

 

(iii)   WAIVES ALL CLAIMS BASED ON ANY IMPLIED WARRANTY OF SUITABILITY OR
HABITABILITY.

 

(h)  Quiet Possession. Upon Tenant’s paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the term hereof without hindrance or ejection by
any person lawfully claiming under Landlord, subject to the provisions of this
Lease and to the provisions of any (i) covenants, conditions and restrictions,
(ii) master lease, or (iii) Security Documents to which this Lease is
subordinate or may be subordinated.

 

(i)  Matters of Record. Except as otherwise provided herein, this Lease and
Tenant’s rights hereunder are subject and subordinate to all matters affecting
Landlord’s title to the Project recorded in the Real Property Records of the
County in which the Project is located, prior to and subsequent to the date
hereof, including, without limitation, all covenants, conditions and
restrictions. Tenant agrees for itself and all persons in possession or holding
under it that it will comply with and not violate any such covenants, conditions
and restrictions or other matters of record. Landlord reserves the right, from
time to time, to grant such easements, rights and dedications as Landlord deems
necessary or desirable, and to cause the recordation of parcel maps and
covenants, conditions and restrictions affecting the Premises, the Building or
the Project, as long as such easements, rights, dedications, maps, and
covenants, conditions and restrictions do not materially interfere with the use
of the Premises by Tenant. At Landlord’s request, Tenant shall join in the
execution of any of the aforementioned documents.

 

(j)  Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns. Tenant shall attorn to each
purchaser, successor or assignee of Landlord.

 

(k)  Brokers. Tenant and Landlord warrants that they have had no dealings with
any real estate broker or agent in connection with the negotiation of this
Lease, excepting only the brokers named in Item 10 of the Basic Lease Provisions
and that it knows of no other real estate broker or agent who is or might be
entitled to a commission in connection with this Lease. Landlord shall pay the
brokers named in Item 10 of the Lease pursuant to separate agreements. If a
claim for brokerage in connection with the transaction is made by any broker,
salesman or finder claiming to have dealt through or on behalf of either the
Landlord or Tenant (the “Indemnitor”), said Indemnitor shall indemnify, defend
and hold harmless the other party to this Lease, and such other parties’
officers, directors, members, agents and representatives (collectively, the
“Indemnitees”) from all liabilities, damages, claims, costs, fees and expenses
whatsoever (including reasonable attorneys’ fees and costs with respect to said
claim for brokerage. No brokerage commission shall be earned, due nor payable to
Landlord’s Broker and Tenant’s Broker under this Lease in the event that this
Lease is terminated prior to the expiration of the Contingency Period in
accordance with the terms set forth in Section 6(b) hereof.

 



49

 



 

(l)  Project or Building Name and Signage. Landlord shall have the right at any
time to install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Building as Landlord may, in Landlord’s sole
discretion, desire. Tenant shall not use the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord which shall not be unreasonably withheld, conditioned, or delayed.
Additionally, Landlord shall have the exclusive right at all times during the
Lease Term to change, modify, add to or otherwise alter the name, number, or
designation of the Building and/or the Project, and Landlord shall not be liable
for claims or damages of any kind which may be attributed thereto or result
therefrom.

 

(m)  Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.

 

(n)  Time. Time is of the essence of this Lease and each and all of its
provisions. “Business Days” or “business days” shall mean each Monday through
Friday, excluding United States and State of Florida legal holidays, and
“Business Day” or “business day” shall mean any one of the days otherwise
comprising “Business Days.”

 

(o)  Intentionally omitted.

 

(p)  Conflict of Laws; Prior Agreements; Separability. This Lease shall be
governed by and construed pursuant to the laws of the State of Florida without
giving effect to the rules governing conflicts of laws. This Lease contains all
of the agreements of the parties hereto with respect to any matter covered or
mentioned in this Lease. No prior agreement, understanding or representation
pertaining to any such matter shall be effective for any purpose. No provision
of this Lease may be amended or added to except by an agreement in writing
signed by the parties hereto or their respective successors in interest. The
illegality, invalidity or unenforceability of any provision of this Lease shall
in no way impair or invalidate any other provision of this Lease, and such
remaining provisions shall remain in full force and effect.

 

(q)  Authority. If Tenant or Landlord is a corporation or limited liability
company, each individual executing this Lease on behalf of such entity hereby
covenants and warrants that the entity is a duly authorized and existing
corporation or limited liability company, that the entity is qualified to do
business in the State, that the corporation or limited liability company has
full right and authority to enter into this Lease, and that each person signing
on behalf of the entity is authorized to do so. If Tenant is a partnership or
trust, each individual executing this Lease on behalf of Tenant hereby covenants
and warrants that he is duly authorized to execute and deliver this Lease on
behalf of Tenant in accordance with the terms of such entity’s partnership or
trust agreement. Landlord and Tenant shall provide the other on request with
such evidence of such authority as Landlord or Tenant reasonably request of the
other, including, without limitation, resolutions, and certificates. This Lease
shall not be construed to create a partnership, joint venture or similar
relationship or arrangement between Landlord and Tenant hereunder.

 



50

 



 

(r)   Joint and Several Liability. If two or more individuals, corporations,
partnerships or other business associations (or any combination of two or more
thereof) shall sign this Lease as Tenant, the liability of each such individual,
corporation, partnership or other business association to pay Rent and perform
all other obligations hereunder shall be deemed to be joint and several, and all
notices, payments and agreements given or made by, with or to any one of such
individuals, corporations, partnerships or other business associations shall be
deemed to have been given or made by, with or to all of them.

 

(s)   Rental Allocation. For purposes of Section 467 of the Internal Revenue
Code of 1986, as amended from time to time, Landlord and Tenant hereby agree to
allocate all Rent to the period in which payment is due, or if later, the period
in which Rent is paid.

 

(t)  Rules and Regulations. Tenant agrees to comply with all rules and
regulations of the Building and the Project imposed by Landlord as set forth on
Exhibit C-1 and Exhibit C-2 attached hereto, as the same may be changed from
time to time upon reasonable notice to Tenant. Landlord shall not be liable to
Tenant for the failure of any other tenant or any of its assignees, subtenants,
or their respective agents, employees, representatives, invitees or licensees to
conform to such rules and regulations but shall take reasonable action to
enforce the rules and regulations among the tenants of the Project.

 

(u)  Joint Product. This Agreement is the result of arms-length negotiations
between Landlord and Tenant and their respective attorneys. Accordingly, neither
party shall be deemed to be the author of this Lease and this Lease shall not be
construed against either party.

 

(v)  Financial Statements. Upon Landlord’s written request, Tenant shall
promptly furnish Landlord, once per year or upon sale or refinance, with the
most current audited financial statements prepared in accordance with generally
accepted accounting principles, certified by Tenant and an independent auditor
to be true and correct, reflecting Tenant’s then current financial condition.

 

(w)  Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorism, terrorist activities,
inability to obtain services, labor, or materials or reasonable substitutes
therefore, governmental actions, civil commotions, fire, flood or other
casualty, and other causes beyond the reasonable control of the party obligated
to perform, except with respect to the obligations imposed with regard to Rent
and other charges to be paid by Tenant pursuant to this Lease (collectively, a
“Force Majeure”), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party’s performance caused by a
Force Majeure.

 

(x)  Counterparts. This Lease may be executed in several counterparts, each of
which shall be deemed an original, and all of which shall constitute but one and
the same instrument.

 

(y)  Waiver of Right to Jury Trial. Landlord and Tenant waive their respective
rights to trial by jury of any contract or tort claim, counterclaim,
cross-complaint, or cause of action in any action, proceeding, or hearing
brought by either party against the other on any matter arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant, or
Tenant’s use or occupancy of the Leased Premises, including without limitation
any claim of injury or damage or the enforcement of any remedy under any current
or future law, statute, regulation, code, or ordinance.

 



51

 



 

(z)  Office and Communications Services. Landlord has advised Tenant that
certain office and communications services may be offered to tenants of the
Building by a concessionaire under contract to Landlord (“Provider”). Tenant
shall be permitted to contract with Provider for the provision of any or all of
such services on such terms and conditions as Tenant and Provider may agree.
Tenant acknowledges and agrees that: (i) Landlord has made no warranty or
representation to Tenant with respect to the availability of any such services,
or the quality, reliability or suitability thereof; (ii) the Provider is not
acting as the agent or representative of Landlord in the provision of such
services, and Landlord shall have no liability or responsibility for any failure
or inadequacy of such services, or any equipment or facilities used in the
furnishing thereof, or any act or omission of Provider, or its agents,
employees, representatives, officers or contractors; (iii) Landlord shall have
no responsibility or liability for the installation, alteration, repair,
maintenance, furnishing, operation, adjustment or removal of any such services,
equipment or facilities; and (iv) any contract or other agreement between Tenant
and Provider shall be independent of this Lease, the obligations of Tenant
hereunder, and the rights of Landlord hereunder, and, without limiting the
foregoing, no default or failure of Provider with respect to any such services,
equipment or facilities, or under any contract or agreement relating thereto,
shall have any effect on this Lease or give to Tenant any offset or defense to
the full and timely performance of its obligations hereunder, or entitle Tenant
to any abatement of rent or additional rent or any other payment required to be
made by Tenant hereunder, or constitute any accrual or constructive eviction of
Tenant, or otherwise give rise to any other claim of any nature against
Landlord.

 

(aa)   OFAC Compliance.

 

(i)  Certification. Tenant certifies, represents, warrants and covenants that:

 

(A)  It is not acting and will not act, directly or indirectly, for or on behalf
of any person, group, entity, or nation named by any Executive Order or the
United States Treasury Department as a terrorist, “Specially Designated National
and Blocked Person”, or other banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and

 

(B)   It is not engaged in this transaction, directly or indirectly on behalf
of, or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation.

 

(ii)   Indemnity. Tenant hereby agrees to defend (with counsel reasonably
acceptable to Landlord), indemnify and hold harmless Landlord and the Landlord
Indemnitees from and against any and all Claims arising from or related to any
such breach of the foregoing certifications, representations, warranties and
covenants.

 



52

 



 

(bb)  No Easement for Light, Air and View. This Lease conveys to Tenant no
rights for any light, air or view. No diminution of light, air or view, or any
impairment of the visibility of the Premises from inside or outside the
Building, by any structure or other object that may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of Rent under
this Lease, constitute an actual or constructive eviction of Tenant, result in
any liability of Landlord to Tenant, or in any other way affect this Lease or
Tenant’s obligations hereunder.

 

(cc)   Nondisclosure of Lease Terms. Tenant agrees that the terms of this Lease
(“Confidential Information”) are confidential and constitute proprietary
information of Landlord, and that disclosure of the Confidential Information
could adversely affect the ability of Landlord to negotiate with other tenants.
Tenant hereby agrees that it shall not disclose the Confidential Information to
any other person without Landlord’s prior written consent, except to Tenant’s
employees, partners, officers, managers, members, attorneys, accountants,
lenders, advisors, agents, real estate brokers, and representatives, without the
express written consent of Landlord unless such Confidential Information (i) is
or becomes generally known to the public other than as a result of a disclosure
by Tenant; (ii) is required or compelled to be disclosed pursuant to any
applicable law, ordinance, rule, regulation, governmental decree, judicial or
administrative order or decree, legal or judicial process (including, without
limitation, by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) or request by other regulatory
organization having authority pursuant to law; (iii) is being used in connection
with any legal dispute or legal proceeding; (iv) is being used for tax reporting
purposes; or (v) is being used in connection with any prospective sublease or
assignment.

 

(dd)  Inducement Recapture in Event of Default. Any agreement by Landlord for
free or abated rent or other charges applicable to the Premises, or for the
giving or paying by Landlord to or for Tenant of any cash or other bonus,
inducement or consideration for Tenant’s entering into this Lease, including,
but not limited to, any tenant finish allowance, all of which concessions are
hereinafter referred to as “Inducement Provisions” shall be deemed conditioned
upon Tenant’s full and faithful performance of all of the terms, covenants and
conditions of this Lease to be performed or observed by Tenant during the term
hereof as the same may be extended. Upon the occurrence of an event of default
(as defined in Paragraph 12) of this Lease by Tenant, that remains uncured, any
such Inducement Provision shall automatically be deemed deleted from this Lease
and of no further force or effect, and any unamortized (calculated on a
straight-line basis) portion of rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Landlord under such an
Inducement Provision shall be immediately due and payable by Tenant to Landlord,
and recoverable by Landlord, as additional rent due under this Lease,
notwithstanding any subsequent cure of said event of default by Tenant.

 

(ee)   ERISA. Tenant is not an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
which is subject to Title I of ERISA, or a “plan” as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, which is subject to
Section 4975 of the Internal Revenue Code of 1986; and (b) the assets of Tenant
do not constitute “plan assets” of one or more such plans for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code of 1986; and
(c) Tenant is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and assets of Tenant do not constitute plan assets of one or more such
plans; or (d) transactions by or with Tenant are not in violation of state
statutes applicable to Tenant regulating investments of and fiduciary
obligations with respect to governmental plans.

 



53

 



 

(ff)   Tenant’s Signage. Tenant shall not place any signs or other advertising
matter or material on the exterior of the Building, anywhere upon the Common
Areas, or in any portion of the interior of the Premises which is visible beyond
the Premises, without the prior written consent of Landlord, which consent may
be withheld in the sole discretion of Landlord. Notwithstanding the foregoing,
at Landlord’s expense, Tenant will be identified in standard form on the
Building directory in the lobby of the Building and shall be provided with
Building standard signage at the entrance to the Premises.

 

(gg)  Landlord’s Exculpation. Neither shareholders, officers or directors of
Landlord (collectively, the “parties” for purposes of this Paragraph) shall be
liable for the performance of Landlord’s obligations under this Lease. Tenant
shall look solely to Landlord to enforce Landlord’s obligations hereunder and
shall not seek any damages against any of the parties. Tenant agrees that the
liability of Landlord for Landlord’s obligations under this Lease is
specifically limited to Landlord’s interest in the Building, and Landlord shall
never be personally liable with respect to any of the terms, covenants and
conditions of this Lease. The provisions of this Paragraph 19(gg) will survive
the expiration or earlier termination of this Lease.

 

20. NONRECOURSE LIABILITY; WAIVER OF CONSEQUENTIAL AND SPECIAL DAMAGES

 

NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY, THE
OBLIGATIONS OF LANDLORD UNDER THIS LEASE (INCLUDING ANY ACTUAL OR ALLEGED BREACH
OR DEFAULT BY LANDLORD) DO NOT CONSTITUTE PERSONAL OBLIGATIONS OF THE INDIVIDUAL
PARTNERS, DIRECTORS, OFFICERS, MEMBERS OR SHAREHOLDERS OF LANDLORD OR LANDLORD’S
MEMBERS OR PARTNERS, AND TENANT SHALL NOT SEEK RECOURSE AGAINST THE INDIVIDUAL
PARTNERS, DIRECTORS, OFFICERS, MEMBERS OR SHAREHOLDERS OF LANDLORD OR AGAINST
LANDLORD’S MEMBERS OR PARTNERS OR AGAINST ANY OTHER PERSONS OR ENTITIES HAVING
ANY INTEREST IN LANDLORD, OR AGAINST ANY OF THEIR PERSONAL ASSETS FOR
SATISFACTION OF ANY LIABILITY WITH RESPECT TO THIS LEASE. ANY LIABILITY OF
LANDLORD FOR A DEFAULT BY LANDLORD UNDER THIS LEASE, OR A BREACH BY LANDLORD OF
ANY OF ITS OBLIGATIONS UNDER THE LEASE, SHALL BE LIMITED SOLELY TO ITS INTEREST
IN THE PROJECT, AND IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD, ITS PARTNERS, DIRECTORS, OFFICERS,
MEMBERS, SHAREHOLDERS OR ANY OTHER PERSONS OR ENTITIES HAVING ANY INTEREST IN
LANDLORD. TENANT’S SOLE AND EXCLUSIVE REMEDY FOR A DEFAULT OR BREACH OF THIS
LEASE BY LANDLORD SHALL BE EITHER (I) AN ACTION FOR DAMAGES, OR (II) AN ACTION
FOR INJUNCTIVE RELIEF; TENANT HEREBY WAIVING AND AGREEING THAT TENANT SHALL HAVE
NO OFFSET RIGHTS OR RIGHT TO TERMINATE THIS LEASE ON ACCOUNT OF ANY BREACH OR
DEFAULT BY LANDLORD UNDER THIS LEASE. UNDER NO CIRCUMSTANCES WHATSOEVER SHALL
LANDLORD EVER BE LIABLE FOR PUNITIVE, CONSEQUENTIAL OR SPECIAL DAMAGES UNDER
THIS LEASE AND TENANT WAIVES ANY RIGHTS IT MAY HAVE TO SUCH DAMAGES UNDER THIS
LEASE IN THE EVENT OF A BREACH OR DEFAULT BY LANDLORD UNDER THIS LEASE.

 



54

 



 

21.   RADON DISCLOSURE

 

In accordance with the requirements of Florida Statutes Section 404.056(5), the
following notice is hereby given:

 

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
department.

 

22.   WAIVERS BY TENANT

 

Tenant expressly waives any rights it may have in the selection of venue in the
event of suit by or against Landlord, it being understood that the venue of such
suit shall be in Palm Beach County, Florida.

 

23.   Early Access Period.

 

As an accommodation to Tenant, Landlord hereby grants to Tenant and its
contractors a license to early access the Premises during normal business hours
for properly coordinated construction with the general contractors construction
of the Space Plan (e.g. cabling, low voltage wiring, card readers, etc.), and
for a period of ten (10) days prior to the Commencement Date (collectively, the
“Early Access Period”) during normal Business Hours in order for Tenant to
deliver and install (at Tenant’s sole cost and expense) low voltage wiring and
Tenant’s equipment, furniture or other personal property (collectively,
“Tenant’s Equipment”), provided such access does not impede Landlord’s ability
to complete the Tenant Improvements. Landlord assumes no liability for Tenant’s
Equipment located at the Leased Premises during the Early Access Period. In the
event that Tenant’s Equipment is damaged during the Early Access Period, then
Tenant shall indemnify and hold Landlord harmless from and against any such
damage to Tenant’s Equipment. Except for Tenant’s obligation to pay Rent, Tenant
shall strictly abide by all of the terms and conditions of this Lease during the
Early Access Period, including without limitation, the insurance requirements
set forth in Paragraph 8 of this Lease.

 

24.   Prior Tenant Furniture, Fixtures or Equipment. 

 

Tenant acknowledges and agrees that: (a) certain furniture, fixtures, equipment
and/or related items (collectively referred to herein as the “FF&E”), were left
by a prior occupant of the Premises (“Prior Occupant”) and may still be located
in the Premises as of the Commencement Date, and may have been abandoned; (b)
the Prior Occupant or one or more other parties may claim to be the owner,
equipment lessor or secured lender (collectively referred to herein as “FF&E
Claimant”) of the FF&E; (c) if any FF&E Claimant contacts Tenant or Landlord,
then Tenant shall promptly either enter into mutually acceptable written
arrangements to lease, license or pay for the FF&E or else permit the FF&E
Claimant or its representatives to remove the FF&E; (d) Landlord reserves the
right to provide access to the Premises to the FF&E Claimant to remove the FF&E
at any time prior to such time as Tenant and the FF&E Claimant enter into a
mutually acceptable written agreement, or at any time thereafter that the FF&E
Claimant represents to Landlord that it has the right to remove the FF&E, e.g.
based on Tenant’s violation of such written agreement or expiration thereof; and
(e) Tenant has had an opportunity to inspect and perform an inventory of any
such FF&E located in the Premises, including its condition, and Landlord is
making no representations or warranties, and shall have no liability whatsoever,
relating to the FF&E, including, but not limited to, the condition thereof or
whether there is any damage thereto or defects therein. Tenant shall not be
responsible for the FF&E or remove the FF&E from the Premises at the end of the
Lease Term.

 



55

 



 

25.   GENERATOR

 

Subject to Landlord’s prior written approval of Tenant’s plans, Tenant shall be
permitted to install, maintain, replace and operate (collectively, the
“Generator Installation”) an emergency generator and above-ground fuel tank,
together with all related pipes, wiring, conduits, and related improvements
(collectively, the “Generator”) in an area designated by the Landlord, in
Landlord’s reasonable discretion, the installation and maintenance of which
shall be at Tenant’s sole cost and expense. The Generator Installation shall be
performed in compliance with applicable laws. Tenant shall be responsible to
obtain all necessary governmental permits (true copies of which are to be
provided to Landlord) and association approvals in connection with Generator
Installation and operation of the Generator. Tenant hereby acknowledges and
agrees that no odors are permitted to emanate as a result of the Generator
Installation or the operation of the Generator. Tenant shall only use a licensed
contractor, which contractor must be approved in writing by Landlord prior to
the commencement of the Generator Installation and must obtain insurance
coverage in connection with the Generator pursuant to the requirements set forth
in this Lease. The Lease specifically prohibits the subjecting of Landlord’s
interest in the Premises or the Building to any mechanic’s, materialman’s or
laborer’s liens for improvements made by Tenant, and therefore Tenant must
deliver to Landlord a lien waiver from all contractors and subcontractors
performing the Generator Installation.

 

Tenant hereby acknowledges that the installation, operation, use, maintenance
and removal of the Generator shall be at the sole and exclusive risk of Tenant,
and Landlord shall not assume any liability whatsoever in connection therewith.
Tenant shall and does hereby indemnify, defend and hold harmless Landlord, its
partners, principals, and agents from and against all claims, expenses, costs,
damages, loss, or other liabilities (including, without limitation, attorneys’
fees of Landlord) arising from or in any way connected with Tenant’s use of the
Generator or the installation, operation, maintenance and removal thereof.
Tenant hereby further acknowledges that the Generator shall become the property
of Landlord at the expiration of the Term, however, Landlord reserves the right
to require Tenant, at Tenant’s expense to (i) remove the Generator at the
expiration of the Term; and (ii) repair all injury done by or in connection with
installation or removal of the Generator, provided that Landlord gives notice to
Tenant no later than thirty (30) days prior to the expiration of the Lease Term.

 



56

 



 

26.   WAIVER OF LANDLORD’S LIEN. Notwithstanding anything in this Lease or under
applicable Laws to the contrary notwithstanding, Landlord hereby waives any
statutory and common law lien it may have against Tenant’s trade fixtures,
equipment, furniture and all other tangible and intangible personal property,
and any and all equipment and/or supplies utilized by Tenant in its business
operation, sand under no circumstances shall Landlord have any lien or
possessory interest in Tenant’s work files, business papers and records,
including, without limitation, the media on which those records and data are
stored. Landlord agrees that, upon the request of Tenant, Landlord shall, at
Tenant’s sole cost and expense, negotiate in good faith with any lender that is
providing (i) secured financing to Tenant, (ii) purchase money equipment
financing to Tenant, or (iii) equipment leasing to Tenant for the purpose of
executing and delivering a commercially reasonable waiver or subordination of
Landlord’s statutory and common law lien rights, if any, and a consent and
agreement with respect to the respective rights of Landlord and such person or
entity regarding the security interests in, and the timing and removal of, any
tenant personal property in which such lender has a secured interest (the
“Collateral”), in form and substance reasonably acceptable to Landlord, Tenant,
which shall include but not limited to, require Tenant and its lender (i)
provides for the indemnification of Landlord against any claims by Tenant or any
person or entity claiming through Tenant, and against any physical damage caused
to the Premises, in connection with the removal of any of the Collateral by such
person or entity, (ii) provide insurance in favor of Landlord, with coverage in
amounts reasonably determined by Landlord, (iii) provides for a reasonable, but
limited, time frame (the duration of which shall be determined by Landlord) for
the removal of such Collateral, and (iii) provides for the per diem payment of
Rent due hereunder by such person or entity for each day following the date of
the expiration or termination of the Lease that Landlord permits such Collateral
to remain in the Premises.

 



 

[SIGNATURE PAGE TO FOLLOW]

 



57

 

 

IN WITNESS WHEREOF, the parties have executed this Lease to be effective as of
the Effective Date.

 



    “TENANT”: Witness #1:           FlexShopper, LLC, a North Carolina limited
liability company             By: /s/ Brad Bernstein     Name:  Brad Bernstein
Printed Name of Witness #1   Title: CEO & President         Witness #2:        
                      Printed Name of Witness #2      

 

    “LANDLORD”: Witness #1:           Mainstreet CV North 40, LLC, a Delaware
limited liability company           By: Mainstreet 40, Ltd, a Florida limited
partnership, Manager     Printed Name of Witness #1     By:  Mainstreet N40,
Inc., a Florida corporation, General Partner           Witness #2:            
By:  /s/ Paul J. Kilgallon         Paul J. Kilgallon, President              
Printed Name of Witness #2      

 

58

 

 



JOINDER BY BROKERS

 

The undersigned hereby join in the execution of this Lease for the sole purpose
of being bound to Section 19(k) of this Agreement.

 



  LANDLORD’S BROKER:         AVISON YOUNG – FLORIDA, LLC.         By:
                   Name:       Title:           TENANT’S BROKER:         THE
EASTON GROUP         By:     Name:       Title:  



 



59

 



 

EXHIBIT A-1

 

FLOOR PLANS OF THE PREMISES



 

 [ex10-38_001.jpg]

 

NOTE: These floor plans are being used solely for the purpose of

identifying the approximate location of the Premises.

 

A-1-1

 



 

EXHIBIT A-2

 

LEGAL DESCRIPTION OF THE PROJECT





[ex10-38_003.jpg] 

 

 



A-2-1

 

 

[ex10-38_004.jpg] 

 



A-2-2

 

 

EXHIBIT B

 

Space Plan





[ex10-38_002.jpg] 





B-1-1

 



 

EXHIBIT C-1

 

BUILDING RULES AND REGULATIONS

 

The following building regulations are provided and are applicable to Tenant,
except as otherwise specifically addressed in the Lease.

 

  1. The sidewalks, entry passages, corridors, halls, elevators, and stairways
shall not be obstructed by Tenant or used by Tenant for any purpose other than
those of ingress and egress. The floors, skylights, and windows that reflect or
admit light into any place in said Building shall not be covered or obstructed
by Tenant subject to Tenant’s right to install window coverings such as blinds.
The water closets and other water apparatus shall not be used for any purpose
other than those for which they were constructed, and no sweepings, rubbish, or
other obstructing substances shall be thrown therein.

 

  2. No advertisement, sign, or other notice shall be inscribed, painted, or
affixed on any part of the outside or inside of said Building, except upon the
interior doors and windows permitted by Landlord, which signs, etc., shall be of
such order, size, and style and at such places as shall be designated by
Landlord. Exterior signs on doors will be provided for Tenant by Landlord, the
cost of such signage to be charged to and paid for by Tenant.

 

  3. Nothing shall be thrown by Tenant, its clerks, or servants out of the
windows or doors or down the passages or skylights of the Building. No rooms
shall be occupied or used as sleeping or lodging apartments at any time.

 

  4. Tenant shall not employ any persons other than the janitors of Landlord or
others reasonably approved by Landlord (who will be provided with pass keys into
the offices) for the purpose of cleaning or taking charge of said Premises. It
is understood and agreed that the Landlord shall not be responsible to Tenant
for any loss of property from the Premises, however occurring, or for any damage
done to the furniture or other effects of Tenant by the janitor or any of its
employees provided, however, that Landlord shall use its good faith reasonable
efforts to employ service companies for providing such janitorial services that
maintain quality controls for personnel employed.

 

  5. No animals (except service animals), birds, bicycles, or other vehicles
shall be allowed in the offices, halls, corridors, elevators, or elsewhere in
the Building.

 

  6. No painting shall be done nor shall any alterations be made to any part of
the Building by putting up or changing any partitions, doors, or windows, nor
shall there be any nailing, boring, or screwing into the woodwork or plastering,
nor shall any connection be made to the electric wires or electric fixtures
without the consent in writing on each occasion of Landlord or its Agent. All
glass, locks, and trimmings in or upon the doors and windows of the Building
shall be kept whole and, when any part thereof shall be broken, the same shall
be immediately replaced or repaired and put in order under the direction and to
the satisfaction of Landlord or its Agent and shall be left whole and in good
repair. Tenant shall not inure, overload, or deface the Building, the woodwork,
or the walls of the Premises nor carry on upon the Premises any noisome,
noxious, noisy, or offensive business.

 



C-1-1

 



 

  7. Tenants shall not (without Landlord’s prior written consent) put up or
operate any steam engine, boiler, machinery, or stove upon the Premises or carry
on any mechanical business thereof or do any cooking thereon or use or allow to
be used upon the Premises oil, burning fluids, camphene, gasoline, or kerosene
for heating, warming, or lighting. No article deemed extra hazardous on account
of fire and no explosives shall be brought into the Premises. No offensive gases
or liquids will be permitted.

 

  8. Landlord will post on the directory of its Building, if any, at no charge
to Tenant, names of the executives of Tenant, such executives to be designated
by Tenant. All additional names which Tenant shall desire put upon said
directory must be first consented to by Landlord, and if so approved, a charge
will be made for such additional listing as prescribed by Landlord to be paid to
Landlord by Tenant.

 

  9. The Landlord and its Agents shall have the right to enter the Premises at
all reasonable hours for the purpose of making any repairs, alterations, or
additions which it shall deem necessary for the safety, preservation, or
improvement of said Building, and the Landlord shall be allowed to take all
material into and upon such Premises that may be required to make such repairs,
improvements, and additions or any alterations for the benefit of the Tenant
without in any way being deemed or held guilty of an eviction of Tenant; and the
rent reserved shall in no wise abate while said repairs, alterations, or
additions are being made; and Tenant shall not be entitled to maintain a set-off
or counterclaim for damage against Landlord by reason of loss or interruption to
the business of Tenant because of the prosecution of any such work. All such
repairs, decorations, additions, and improvements shall be done during ordinary
business hours or, if any such work is not the request of the Tenant, to be done
during any other hours. Tenant shall pay for all overtime costs.

 

  10. Tenant shall instruct its mover to contact the Building Manager two (2)
working days prior to truck arrival for coordination of move-in and/or large
furniture/equipment deliveries. Such moves will normally be made after 6:00 p.m.
Friday and prior to 8:00 a.m. Monday. Tenant shall be responsible for any damage
to Building interior including but not limited to floors and carpet. A Landlord
representative will be present for all such moves.

 

  11. Landlord reserves the right to make such other and reasonable rules and
regulations as, in its judgment, may from time to time be needed for the safety,
care, and cleanliness of the Premises and for the preservation of good order
therein.

 



C-1-2

 



 

  12. The Building and the Project are a weapons free environment. No tenant,
owner of a tenant, officer or employee of a tenant, visitor of tenant,
contractor or subcontractor of tenant, or any other party shall carry weapons
(concealed or not) of any kind in the Building or the Building’s parking area.
This prohibition applies to all public areas including, without limitation,
restrooms, elevators, elevator lobbies, first floor lobby, stairwells, common
hallways, all areas within the leased premises of tenants, the parking areas and
the surrounding Land related to the Building.

 

  13. Except as hereinafter provided, the Building and the Project are a tobacco
free environment. No tenant, party with an ownership interest in a tenant,
officer or employee of a tenant, visitor of a tenant, contractor or
subcontractor of a tenant, or any other party shall smoke tobacco products of
any kind in the Building, the Building’s parking area or any of the Building’s
balconies. This prohibition applies to all public areas including, without
limitation, restrooms, elevators, elevator lobbies, first floor lobby,
stairwells, common hallways, all areas within the leased premises of tenants,
the surface parking areas, balconies and the surrounding Land related to the
Project; provided however, and notwithstanding the foregoing to the contrary,
tobacco smoking shall be permitted only in the outdoor promenade of the retail
portion of the Project and in such other areas of the Project which may be
designated from time to time by Landlord, in Landlord’s sole discretion, as
permitted smoking areas.

 



C-1-3

 



 

EXHIBIT C-2



 

CONSTRUCTION RULES AND REGULATIONS

 

1.   Each general contractor shall provide a full time project supervisor, field
office and telephone during the project construction.

 

2.   Employees of contractors and subcontractors must park in areas designated
by the Landlord’s property manager. No parking is allowed in the loading area or
on the throughways.

 

3.   All contractors and subcontractors are expressly prohibited from using the
passenger elevators or from being in the front lobby or atrium area. Only the
freight elevator and service entrance shall be used by all contractors and
subcontractors. Large material deliveries may be made only at a time scheduled
in advance with Landlord’s property manager so that any conflicts can be
coordinated.

 

4.   Each general contractor shall submit a complete list of suppliers and
subcontractors to Landlord’s property manager prior to commencement of
construction. Each contractor shall also submit a list of subcontractors’ phone
numbers as well as after-hours phone numbers if contractors or subcontractor
will perform work after hours.

 

5.   Each contractor shall maintain clean and safe working conditions at all
times. Trash removal will be done at contractor’s cost, including all labor and
dumpsters. Dumpster locations shall be approved by Landlord’s property manager.
Trash on any tenant build out floors shall be removed within 24 hours of any
directive of Landlord’s property manager. No accumulation of trash will be
tolerated anywhere in the Building.

 

6.   Normal working hours will be 7:00 a.m. until 5:30 p.m. Landlord’s property
manager must be notified in writing of all work schedules and the names of those
who will be working in the Building after normal working hours.

 

7.   After hours and weekend work must be supervised by contractor’s
superintendent and are subject to additional HVAC, security and other applicable
charges.

 

8.   Each contractor must advise Landlord’s property manager before working on
any fire safety components, and use all efforts to avoid accidental activation
of alarms. All fire detection devices must be protected from contaminates from
construction activity.

 

9.   No contractor and/or subcontractor may operate air handling units.
Arrangements for after hours air conditioning must be made with the office of
Landlord’s property manager before 3:00 p.m. for night time requests and before
3:00 p.m. Friday for weekend requests.

 

10.   Contractor shall supply to Building management copies of all building
permits and submit a complete test and balance report from an independent air
conditioning contractor.

 

11.   Contractor must protect public area corridors and carpet by plastic
runners and or builder’s paper as necessary.

 



C-2-1

 



 

12.   Contractor must use walk-off mats at all entrances to the work area and
changed as often as needed. Contractor will be responsible for maintaining
cleanliness of these areas at all times.

 

13.   No utilities are to be interrupted without the written approval Landlord’s
property manager. Such approval must be requested not less than 24 hours in
advance and on regular working days.

 

14.   Work that may generate excessive noise that may disturb or inconvenience
other occupants of the Building shall not be performed between the hours of 8:30
a.m. and 5:30 p.m. on regular business days. Such work must be scheduled and
coordinated with Landlord’s property manager.

 

15.   Building materials and equipment are to be stored only in the build out
area unless prior arrangements have been made with Landlord’s property manager.

 

16.   Construction personnel are not to eat in the lobbies or atrium area nor
are they to congregate in these areas at any time. They should eat in the space
in which they are working.

 

17.   No keys will be issued to any subcontractors. The general contractor on
the job will be issued a key on a daily sign in/out basis only if necessary.

 

18.   Landlord’s property manager will designate restrooms to be used by
construction personnel.

 

19.   Contractor shall take all reasonable precautions to protect against the
possibility of fire including the following mandatory: no smoking, supervision
of welding and soldering, daily inspections of the job site, and adequate
presence of fire extinguishers.

 

20.   Workers without shirts or inappropriately dressed or who conduct
themselves in an inappropriate manner will be required to leave the Building.

 

21.   No loud music will be allowed in any construction area.

 

22.   Prior to commencing work, the contractor must conduct a walk through of
the common area with the Landlord’s property manager to determine existing
damage; in the event the so the contractor will not be held responsible.

 

23.   Contractor must submit in writing a list of all standard owner supplied
building material that will be required for each individual job. This material
will be turned over to the contractor as scheduled between the contractor and
Landlord’s representative.

 

24.   Contractor is to maintain and provide proof of adequate insurance coverage
as approved by Landlord’s property manager throughout the duration of the
project. Mainstreet CV North 40, LLC, a Delaware limited liability company,
shall be named as additional insureds on the contractors insurance policies and
the evidence of insurance provided by contractor must include such additional
insureds.

 



C-2-2

 



 

25.   Contractor must supply an on site supervisor and security guard any time
work is scheduled in tenant occupied spaces after regular Building hours. The
supervisor and guard must remain on duty 100% of the time the space is open
and/or work is in progress.

 

26.   Contractor must assure that entrance and perimeter doors of all premises
are locked at all times after hours.

 

27.   Landlord’s property manager reserves the right to inspect any and all
boxes, tool chests or other containers which may be brought in to the Building
by the contractor and/or his employees. Such inspections may be made randomly
and without prior notice. Any employees or subcontractors not willing to consent
to such searches will not be permitted to work in the building.

 

28.   Contractor must shield smoke detectors from construction dust as
necessary. Smoke detector protection must be removed at the end of each work day
and inspected by the contractor to insure its proper operation.

 

29.   THIS IS A NON-SMOKING BUILDING. Smoking is not permitted anywhere within
the Building.

 

C-2-3

 

 

EXHIBIT D

 

FORM TENANT ESTOPPEL CERTIFICATE

 

 

TO: Mainstreet CV North 40, LLC, a Delaware limited liability company
(“Landlord”)

c/o Mainstreet Real Estate Services, Inc.



2101 West Commercial Boulevard, Suite 1200



Fort Lauderdale, Florida 33309, and:



 

_____________ (“Third Party”)

 

_____________

 

_____________

 

Re:______________________________

Boca Raton, Florida 33431

Lease Agreement, dated: ________________, 2014 (the “Lease”), between Landlord
and ____________________, as Tenant

Premises: Suite ___________, consisting of ________________ square feet of
Rentable Area located on the _______ floor of the Building.



 

The undersigned tenant (“Tenant”) hereby certifies to Third Party and Landlord
as follows:

 

1.  The above-described Lease has not been canceled, modified, assigned,
extended or amended except __________________________________.

 

2.  Base Rent has been paid to the first day of the current month and all
additional rent has been paid and collected in a current manner. There is no
prepaid rent except $__________, and the amount of the security deposit is
$____________.

 

3.  Base Rent is currently payable in the amount of $ ____________ monthly
exclusive of Tenant’s Proportionate Share of Operating Expenses.

 

4.  The Lease expires on ___________, 20___ subject to the following renewal
options (if any) set forth in the Lease: ___________________________.

 

5.  All work to be performed for Tenant under the Lease has been performed as
required and has been accepted by Tenant, except:

 

____________________________________________________________________.

 

6.  The Lease is: (a) in full force and effect; (b) to Tenant’s actual
knowledge, free from default; and (c) to Tenant’s actual knowledge, Tenant has
no claims against the Landlord or offsets against Rent.

 



D-1

 



 

7.  Tenant’s Proportionate Share of Operating Expenses, as defined in the said
Lease, is ______%.

 

8.  The undersigned has no right or option pursuant to the said Lease or
otherwise to purchase all or any part of the Premises or the Building of which
the Premises are a part.

 

9.  There are no other agreements written or oral between the undersigned and
the Landlord with respect to the Lease and/or the Premises and Building.

 

10.  The statements contained herein may be relied upon by the Landlord and by
any prospective purchaser of the property of which the Premises is a part and
its mortgage lender.

 

If a blank in this document is not completed, then such blank will be
automatically deemed to read “none.” All capitalized terms used but not defined
in this estoppel certificate shall have the meanings set forth in the Lease.

 

The undersigned signatory is duly authorized by Tenant to execute and deliver
this estoppel certificate on behalf of Tenant.

 



  Dated this _____ day of _______, 2018.         TENANT:         FlexShopper,
LLC, a North Carolina limited liability company         By:   Name:   Title:

 

 



D-2

 

 

EXHIBIT E

 

TENANT’S COMMENCEMENT LETTER



 

To: Mainstreet CV North 40, LLC, a Delaware limited liability company
(“Landlord”)

 

Date:_________________, 2017

 

Tenant’s Commencement Letter

 

____________________________________

 

The undersigned, as the Tenant under that certain Office Lease (the “Lease”)
dated ________, 201__, made and entered into between Landlord, and the
undersigned, as Tenant, hereby certifies that:

 

  1. The undersigned has accepted possession and entered into occupancy of the
Premises described in the Lease.

 

  2. The Commencement Date of the Lease was ________________, 201__.

 

  3. The Expiration Date of the Lease is __________________, 20___.

 

  4. The Lease is in full force and effect and has not been modified or amended.

 

  5. Landlord has performed all of its obligations to improve the Premises for
occupancy by the undersigned, except for the following punch-list items (none if
left blank): ________________________________________________________.

 

  Dated this _____ day of _______, 2017.         FlexShopper, LLC, a North
Carolina limited liability company         By:   Name:   Title:

 

E-1

 





 

EXHIBIT F

 

MEMORANDUM OF LEASE

 

Prepared By and Return To:



David Itskovich, Esq.



NELSON MULLIN BROAD AND CASSEL



LYNN FINANCIAL CENTER



1905 NW CORPORATE BLVD, SUITE 310



BOCA RATON, FLORIDA 33431



 

MEMORANDUM OF LEASE

 

 

  A. Lease: Office Lease Agreement dated ________________ (the “Lease”)

 

  B. Landlord: Mainstreet CV North 40, LLC, a Delaware limited liability company
(the “Landlord”)

 

  C. Tenant: ____________________________ (the “Tenant”)

 

  D. Premises: Suite __________ (the “Premises) in the building currently known
located at ____________________, Boca Raton, Florida 33487 (the “Building”),
which building is situated in the land (the “Land”) legally described as
follows:



 

See attached.



 

  E. Lien on Landlord’s Interest Prohibited. Tenant shall never, under any
circumstances, have the power to subject the interest of Landlord in the
Premises, the Building, or the Land to any mechanic’s, materialmen’s, or
construction liens of any kind. In order to comply with the provisions of
Chapter 713.10, Florida Statutes, it is specifically provided that neither
Tenant nor anyone claiming by, through or under Tenant, including, but not
limited to, contractors, subcontractors, materialmen, mechanics and/or laborers,
shall have any right to file or place any mechanics’, materialmen’s or
construction liens of any kind whatsoever upon the Premises, the Building, the
Land, or improvements thereon, and any such liens are hereby specifically
prohibited. All parties with whom Tenant may deal are put on notice that Tenant
has no power to subject Landlord’s interest to any mechanics’, materialmen’s or
construction lien of any kind or character, and all such persons so dealing with
Tenant must look solely to the credit of Tenant, and not to Landlord’s interest
or assets. Without limiting the generality of the foregoing, the Lease provides
as follows: THE INTEREST OF LANDLORD IN THE PREMISES, THE BUILDING, AND THE LAND
SHALL NOT BE SUBJECT TO LIENS FOR IMPROVEMENTS TO THE PREMISES, THE BUILDING,
AND/OR THE LAND MADE BY TENANT, NOTWITHSTANDING ANY APPROVAL BY LANDLORD OF ANY
CONTRACT(S) WITH ANY CONTRACTOR(S), AND/OR LANDLORD’S APPROVAL OF ANY SUCH
IMPROVEMENT(S) AND/OR PLANS. PRIOR TO ENTERING INTO ANY CONTRACT FOR THE
CONSTRUCTION OF ANY ALTERATION OR IMPROVEMENT, TENANT SHALL NOTIFY THE
CONTRACTOR MAKING IMPROVEMENTS TO THE PREMISES, THE BUILDING AND/OR THE LAND OF
THE FOREGOING PROVISION, AND TENANT’S KNOWING OR WILLFUL FAILURE TO PROVIDE SUCH
NOTICE TO THE CONTRACTOR SHALL RENDER THE CONTRACT BETWEEN TENANT AND THE
CONTRACTOR VOIDABLE AT THE OPTION OF THE CONTRACTOR.





 

[Signature Pages Follow]

 



-i-

 



 

[SIGNATURE PAGE FOR



MEMORANDUM OF LEASE]

 

Landlord and Tenant have signed this Memorandum of Lease as of the day and year
first above written.

 

WITNESS/ATTEST:   LANDLORD:                 MAINSTREET CV NORTH 40, LLC, a
Delaware limited liability company           Print Name:                       
              Print Name:                 By:                             Name: 
      Title:

 

STATE OF                 COUNTY OF   

 

The foregoing instrument was acknowledged before me this ____ day of
____________, 20__, by ________________, as ________________________ of
MAINSTREET CV NORTH 40, LLC, a Delaware limited liability company, on behalf of
the company. S/He is personally known to me or has produced
_____________________________ as identification.



 

        Print Name:     Notary Public     Commission No.     My commission
expires:   

 



-ii-

 

 

[SIGNATURE PAGE FOR

MEMORANDUM OF LEASE]



 



WITNESS/ATTEST:   TENANT:                     Print Name:                       
By:                     Print Name:     Name:          Title:  

 

STATE OF     COUNTY OF   

 

The foregoing instrument was acknowledged before me this ____ day of
                                                       , 20__, by
_____________________, as ______________ of ___
_________________________________________, a ____________________________, on
behalf of the ___________. S/He is personally known to me or has produced
_____________________________________ as identification.

 

        Print Name:     Notary Public     Commission No.     My commission
expires:   

 



-iii-

 

 

Table of Contents

 

  Page OFFICE LEASE 1 LEASE OF PREMISES 1 BASIC LEASE PROVISIONS 1 STANDARD
LEASE PROVISIONS 5 1.  TERM 5 2. BASE RENT AND SECURITY DEPOSIT 7 3. ADDITIONAL
RENT 8 4.  IMPROVEMENTS AND ALTERATIONS 13 5.  REPAIRS 19 6.  USE OF PREMISES 20
7.  UTILITIES AND SERVICES 24 8. NON-LIABILITY AND INDEMNIFICATION OF LANDLORD;
INSURANCE 27 9. FIRE OR CASUALTY 31 10. EMINENT DOMAIN 32 11. ASSIGNMENT AND
SUBLETTING 32 12. DEFAULT 35 13. ACCESS; CONSTRUCTION 40 14.  BANKRUPTCY 41 15.
SUBSTITUTION OF PREMISES 41 16.  SUBORDINATION; ATTORNMENT; ESTOPPEL
CERTIFICATES 42 17.  SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY
44 18.  PARKING; COMMON AREAS 45 19.  MISCELLANEOUS 46 20. NONRECOURSE
LIABILITY; WAIVER OF CONSEQUENTIAL AND SPECIAL DAMAGES 54 21. RADON DISCLOSURE
55 22. WAIVERS BY TENANT 57

 



LIST OF EXHIBITS



 



Exhibit A-1 Floor Plans of the Premises Exhibit A-2 Legal Description of the
Project Exhibit B Space Plan Exhibit C-1 Building Rules and Regulations Exhibit
C-2 Construction Rules and Regulations Exhibit D Form Tenant Estoppel
Certificate Exhibit E Tenant’s Commencement Letter Exhibit F Memorandum of Lease

 

 

-iv-



 

 